Exhibit 10.1

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

SETTLEMENT, LICENSE AND DEVELOPMENT AGREEMENT

THIS SETTLEMENT, LICENSE AND DEVELOPMENT AGREEMENT (the “Agreement”), is entered
into as of March 5, 2007 (the “Execution Date”) by and between Tercica, Inc., a
company incorporated under the laws of Delaware with offices at 2000 Sierra
Point Parkway, Suite 400, Brisbane, CA 94005, United States of America
(“Tercica”), Insmed Incorporated, a company incorporated under the laws of
Virginia with offices at 8720 Stony Point Parkway, Suite 200, Richmond, VA
23235, Insmed Therapeutic Proteins, Inc., a company incorporated under the laws
of Colorado with offices at 2590 Central Avenue, Boulder, CO 80301, and Celtrix
Pharmaceuticals, Inc., a company incorporated under the laws of Delaware with
offices at 8720 Stony Point Parkway, Suite 200, Richmond, VA 23235
(collectively, “Insmed”) and Genentech, Inc., a company incorporated under the
laws of Delaware with offices at 1 DNA Way, South San Francisco, California
94080 (“GNE”). Tercica, GNE and Insmed are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS

Whereas, Tercica and GNE have entered into that certain License and
Collaboration Agreement dated April 15, 2002, as amended on July 25, 2003 and
November 25, 2003 (the “GNE US License”); and Tercica and GNE have also entered
into that certain International License and Collaboration Agreement dated
July 25, 2003 (the “GNE Ex-US License”); whereby, inter alia, GNE has granted to
Tercica a license under the GNE Patents (as defined below), including U.S.
Patent No. 5,258,287; U.S. Patent No. 5,187,151; and U.S. Patent No. 6,331,414;

Whereas, certain disputes and controversies have arisen between the Parties
relating to the claims, counter-claims, cross-claims, and demands set forth in
the following civil action filed on December 23, 2004: Genentech Inc., et al. v.
Insmed Incorporated, et al., United States District Court for the Northern
District of California (the “Court”), Case No. 04-CV-05429-CW (EMC) (the
“Lawsuit”). Tercica and GNE alleged that Insmed’s making, using, selling,
offering to sell, importing or exporting of the product known as IPLEX™,
infringed or will infringe under 35 U.S.C. § 271(a) – (c) and (g), certain
asserted claims of United States Patent Nos. 5,187,151 (the “‘151 Patent”),
5,258,287 (the “‘287 Patent”) and 6,331,414 (the “‘414 Patent”) (collectively,
the “Asserted Patents”);

Whereas, Insmed denied such allegations and further alleged, among other
defenses, that the asserted claims of the Asserted Patents were invalid under
various theories, including those arising under 35 U.S.C. § 102, 103, 112 and
135. Insmed further asserted that the ‘151 Patent was unenforceable for alleged
inequitable conduct;

Whereas, the Parties had a full and fair opportunity to litigate the case fully,
including asserting motions for summary judgment and jury trial;

Whereas, the Court adjudicated as a matter of law on June 30, 2006 that Insmed’s
method of making the rhIGF-I component of IPLEX™ literally infringed Claims 1
and 9 of the ‘414 Patent (Docket No. 510), and Insmed subsequently stipulated
that its methodology literally infringed Claims 2, 3, 4 and 10 of the ‘414
Patent;

 

1



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

Whereas, a jury trial that commenced on November 6, 2006, resulted in the
Verdict Form (Docket # 1006) filed December 6, 2006. The Jury further awarded
damages to Tercica and GNE of $7.5 million and a royalty of 15% of IPLEX™ sales
through December 6, 2006 (the “Damages”);

Whereas, legal proceedings among the Parties (and also Avecia Limited, a company
incorporated under the laws of England and Wales, whose registered office is at
PO Box 42, Hexagon Tower, Blackley, Manchester M9 8ZS, United Kingdom
(“Avecia”)) and relating to European Patent (UK) No. 0 571 417 have been
commenced in the United Kingdom in the High Court of Justice under action
numbers HC 04 C 03940 and HC 05 C 00415 (the “UK Proceedings”);

Whereas, the Parties have determined that it is in their mutual interest to
avoid the expense, distraction, and uncertainty of further litigation and have
therefore agreed to conclude and resolve all of their disputes under the Lawsuit
and UK Proceedings and settle and consent to judgment of such Lawsuit and UK
Proceedings pursuant to the terms and conditions of this Agreement, the Consent
Judgment and Permanent Injunction, and the UK Proceedings Settlement Agreement;
and

Whereas, the Parties and Avecia have agreed, as of the date hereof, to enter
into that certain Settlement Agreement (the “UK Proceedings Settlement
Agreement”) which sets forth the terms and conditions by which the Parties and
Avecia have agreed to settle the UK Proceedings.

Now, therefore, in consideration of the releases and mutual promises, covenants
and conditions contained herein, and other good and valuable consideration,
including this Agreement, the Consent Judgment and Permanent Injunction, and the
UK Proceedings Settlement Agreement, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 “Adult Primary IGF-1 Deficiency” means abnormally low concentrations of
IGF-1 in adults that are: (a) not secondary to growth hormone deficiency; and
(b) not secondary to specific pathophysiological states outside the GH/IGF-1
system.

1.2 “Affiliate” means any corporation, company, partnership, joint venture
and/or firm which controls, is controlled by, or is under common control with a
Party; provided that F. Hoffman-la Roche AG (including its subsidiaries) shall
be considered a Third Party for purposes of this Agreement, rather than as an
Affiliate of GNE. For purposes of the foregoing sentence, “control” and, with
correlative meanings, the terms “controlled by” and “under common control with”,
mean (a) in the case of corporate entities, direct or indirect ownership of at
least fifty percent (50%) of the stock or shares having the right to vote for
the election of directors and (b) in the case of non-corporate entities, direct
or indirect ownership of at least fifty percent (50%) of the equity interest
with the power to direct the management and policies of such non-corporate
entities.

 

2



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

1.3 “Agreement” has the meaning assigned to it in the preamble above.

1.4 “Aggregated Named Patient and Off-Label Sales” has the meaning assigned to
it in Section 7.1(a)(iv)(3).

1.5 “ALS” means Lou Gehrig’s disease.

1.6 “ALS Portion” has the meaning assigned to it in Section 7.1(a)(iii).

1.7 “ALS Royalty” has the meaning assigned to it in Section 7.1(a)(iii).

1.8 “Avecia” has the meaning assigned to it in the Recitals of this Agreement.

1.9 “Booking Party” means the Party responsible for booking sales of a Product
for an Opt-In Indication after Tercica or GNE has exercised its Opt-In right.

1.10 “Claims” has the meaning assigned to it in Section 11.1.

1.11 “Commercialization Plan” means, in the event Tercica or GNE exercises its
Co-Promotion Option for a particular Permitted Indication, the plan prepared by
the JCC that would govern the Parties’ co-promotion and related
commercialization activities for a Product with respect to such Permitted
Indication in accordance with Section 5.3(c).

1.12 “Committee” means the Joint Development Committee or Joint
Commercialization Committee, as applicable.

1.13 “Completion” means, with respect to a given clinical trial, the completion
of all data analysis to be conducted in connection with such clinical trial.

1.14 “Confidential Information” has the meaning assigned to it in Section 9.1.

1.15 “Control” with the correlative meaning “Controlled by” means, with respect
to intellectual property, possession of the right to grant a license or
sublicense as provided for herein without violating (a) any law or governmental
regulation applicable to such license or sublicense; or (b) the terms of any
agreement or other arrangement with any Third Party that exists as of the
Effective Date, or, if the applicable intellectual property is acquired or the
right to such intellectual property is to be granted after the Effective Date,
the date of such acquisition or proposed grant, whichever is later.

1.16 “Co-Promotion Agreement” has the meaning assigned to it in Section 5.3(b).

1.17 “Co-Promotion Option” has the meaning assigned to it in Section 5.2.

1.18 “Co-Promotion Term” has the meaning assigned to it in Section 5.3(b).

1.19 “Court” has the meaning assigned to it in the Recitals of this Agreement.

 

3



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

1.20 “Damages” has the meaning assigned to it in the Recitals of this Agreement.

1.21 “Data Services” has the meaning assigned to it in Section 5.5(a)(i).

1.22 “Development Costs” has the meaning assigned to it in Exhibit A.

1.23 “Diabetes” means a progressive disease of carbohydrate metabolism involving
inadequate production or utilization of insulin that is characterized by
hyperglycemia and glycosuria. The term shall apply to any form of diabetes,
including without limitation, Type 1 and Type 2 diabetes, as well as other
hyperglycemic disorders, such as hyperinsulinemia, hyperlipidemia,
insulin-resistant diabetes such as Mendenhall’s Syndrome, Werner Syndrome,
leprechaunism, lipoatrophic diabetes.

1.24 “Diabetes Orphan Indication” means any Diabetes indication that is also an
Orphan Indication.

1.25 “Disclosing Party” has the meaning assigned to it in Section 9.1.

1.26 “Dispute” has the meaning assigned to it in Section 13.1.

1.27 “Effective Date” has the meaning assigned to it in Section 2.1.

1.28 “EMEA” means the European Medicines Agency, a decentralized body of the
European Union.

1.29 “European Union” or “EU” means all of the European Union member states as
of the applicable time during the Term.

1.30 “Excluded Indications” means (a) Excluded Indications as such term is
defined in Section 1.21 of the GNE US License, and (b) Excluded Indications as
such term is defined in Section 1.19 of the GNE Ex-US License.

1.31 “Execution Date” has the meaning assigned to it in the preamble of this
Agreement.

1.32 “Existing Insmed Indications” means myotonic muscular dystrophy, HIV
related Adipose Redistribution Syndrome (HARS), retinopathy of prematurity,
recovery from burns and trauma, and recovery from hip fracture.

1.33 “Existing Patient” has the meaning assigned to it in Section 3.1(a).

1.34 “FDA” means the United States Food and Drug Administration or its
successor.

1.35 “Fully Burdened Manufacturing Costs” has the meaning assigned to it in
Exhibit A.

1.36 “GNE Licenses” means both the GNE US License and the GNE Ex-US License, as
each is defined in the Recitals of this Agreement.

 

4



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

1.37 “GNE Patents” means (a) GNE Patents as such term is defined in Section 1.35
of the GNE US License, and (b) GNE Patents as such term is defined in
Section 1.33 of the GNE Ex-US License.

1.38 “IGF-1” means native-sequence insulin-like growth factor-1 from any species
with or without an N-terminal methionine, allelic variants thereof, and sequence
variants thereof wherein substitutions and/deletions are made in the region from
1 to 5 amino acids from the N-terminus of the mature native-sequence IGF-1 of
any species, including des-IGF-1 and variants wherein at least the glutamic acid
residue is absent at position 3 from the N-terminus of native-sequence human
IGF-1.

1.39 “IGFBP-3” means native-sequence, insulin-like growth factor binding
protein-3 as described in WO 89/09268 published October 5, 1989, that binds
IGF-1, including allelic variants of, and animal equivalents to, human BP3 as
well as human BP3, for example, the bovine, ovine, porcine and equine species,
and may be from any source, whether natural, synthetic, or recombinant, provided
that it will bind to the appropriate binding domain of IGF-1.

1.40 “IND” means an investigational new drug application as defined under United
States law and foreign equivalents.

1.41 “Indemnified Party” has the meaning assigned to it in Section 11.4.

1.42 “Indemnifying Party” has the meaning assigned to it in Section 11.4.

1.43 “Infringing Activity” means any manufacture, use, sale, offer for sale, or
importation of a Product, either by Insmed or through an Affiliate or
Sublicensee or subcontractor, that would infringe any unexpired GNE Patents in
the Other Territory.

1.44 “Insmed Patents” means all patents and patent applications Controlled by
Insmed as of the Effective Date (if any) or during the Term, in any country of
the Territory, that claim the manufacture, use, sale, offer for sale, or
importation of Product or IGF-1.

1.45 “Ipsen” means Tercica’s sublicensee of certain of the Licensed Patents,
Beaufour Ipsen Pharma or its Affiliates, in the Other Territory, pursuant to
that certain Increlex™ License and Collaboration Agreement between Tercica and
Ipsen dated October 13, 2006.

1.46 “Joint Commercialization Committee” or “JCC” means the committee formed by
the Parties as described in Section 6.3(a).

1.47 “Joint Development Committee” or “JDC” means the committee formed by the
Parties as described in Section 6.2(a).

1.48 “Launch Date” has the meaning assigned to it in Section 5.3(b).

1.49 “Lawsuit” has the meaning assigned to it in the Recitals of this Agreement.

1.50 “Licensed Patents” means (a) the GNE Patents and (b) all patents and patent
applications Controlled by Tercica as of the Effective Date or during the Term
that claim the manufacture, use, sale or importation of Product and/or that
claim the manufacture,

 

5



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

use, sale, or importation of any product or process used in Insmed’s production
of Product, including, but not limited to recombinant production of IGF-1 or any
IGF-1 binding protein, and purification of IGF-1 or any IGF-1 binding protein.

1.51 “Marketing Authorization” means an approval necessary for the manufacture,
marketing, importation and sale of a Product for one or more indications in a
country or regulatory jurisdiction, which may include, without limitation, the
approval of an NDA or MAA, satisfaction of all applicable regulatory and
notification requirements, and Pricing Approval (if required). For purposes of
this definition, “Pricing Approval” means such approval, agreement,
determination or governmental decision establishing prices for a Product that
can be charged to consumers and will be reimbursed by governmental authorities
in countries, territories or possessions where governmental authorities or
Regulatory Authorities of such country, territory or possession approve or
determine pricing of pharmaceutical products for reimbursement or otherwise.

1.52 “Material Breach” has the meaning assigned to it in Section 12.2.

1.53 “Named Patient Basis” means the supply of a Product for a particular
individual for the treatment of an indication for which such Product does not
yet have Marketing Authorization in the country in which it is prescribed, in
response to a specific request of a prescribing physician for such individual
patient, where permitted by and in accordance with the laws of the EU member
state(s) concerned and in accordance with Directive 2001/83/EC (and in
particular Article 5 thereof), as amended by Directive 2004/27/EC, and
Regulation (EC) No. 726/2004.

1.54 “Named Patient Indications” means myotonic muscular dystrophy, HIV related
Adipose Redistribution Syndrome (HARS), retinopathy of prematurity, recovery
from burns and trauma, and recovery from hip fracture.

1.55 “Net Sales” has the meaning assigned to it in Exhibit A.

1.56 “New Sales Tracking Data” has the meaning assigned to it in
Section 5.5(a)(ii).

1.57 “Non-ALS Portion” has the meaning assigned to it in Section 7.1(a)(iv)(3)

1.58 “Non-Booking Party” means the Party that is not responsible for booking
sales of a Product for an Opt-In Indication after Tercica or GNE has exercised
its Opt-In right.

1.59 “Non-Orphan Indication” means any Permitted Indication which is not an
Orphan Indication.

1.60 “Non-Permitted Indications” means (a) primary IGFD, (b) severe primary
IGFD, (c) Noonan’s syndrome, (d) growth hormone deficiency, (e) adult growth
hormone deficiency (as approved by the FDA and consisting of two subgroups:
adult and child onset), (f) Adult Primary IGF-1 Deficiency, (g) idiopathic short
stature, (h) any other short stature indications, (i) Laron’s Syndrome,
(j) growth hormone insensitivity (GHIS), (k) any diseases or conditions which
are approved for sale by Tercica or GNE, as of the Effective Date, for the
treatment by growth hormone, and (l) all Excluded Indications, which, for the
purpose of this Agreement and

 

6



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

with respect to Insmed, includes ALS, but which inclusion for purposes of this
definition of Non-Permitted Indications shall in no event be interpreted as a
concession on the part of either Tercica or GNE as to whether ALS is or is not
included within the Excluded Indications with respect to Tercica’s license from
GNE under the GNE Licenses.

1.61 “Non-Permitted Product” means (a) any product containing IGF-1 without any
other bioactive agent, in any dosage or formulation, including without
limitation the product known as INCRELEX (mecasermin) that is sold by Tercica as
of the Effective Date, or (b) any product containing a combination of IGF-1 and
any other active ingredient(s) (excluding IGFBP-3 unless and only as permitted
in Section 3.2(b) below).

1.62 “North American Territory” means the United States and Canada.

1.63 “Off-Label Sales” has the meaning assigned to it in Section 7.1(a)(iv)(2).

1.64 “Operating Profit (Loss)” has the meaning assigned to it in Exhibit A.

1.65 “Opt-In” has the meaning assigned to it in Section 4.2(a).

1.66 “Opt-In Diabetes Orphan Indication” has the meaning assigned to it in
Section 4.3(d).

1.67 “Opt-In Effective Date” has the meaning assigned to it in Section 4.2(b).

1.68 “Opt-In Exercise Notice” has the meaning assigned to it in Section 4.2(b).

1.69 “Opt-In Indication” has the meaning assigned to it in Section 4.2(b).

1.70 “Opt-In Information” means any and all information that is reasonably
available to Insmed and which would be reasonably material for Tercica and/or
GNE to make a decision regarding the exercise of its Opt-In right at such stage
of development and may include, without limitation, any of the following
information to the extent generated: a copy of formulation, stability,
toxicology, pharmacokinetic, preclinical and clinical development plans and
data; complete analysis, results, reports, and interpretations of the foregoing;
an accounting of all Development Costs; any pertinent manufacturing information;
and any related FDA documentation (including the IND, clinical protocol,
investigator’s brochure, FDA minutes and correspondence).

1.71 “Opt-In Party” has the meaning assigned to it in Section 4.2(b).

1.72 “Opt-In Payment” has the meaning assigned to it in Section 4.2(e).

1.73 “Opt-In Period” has the meaning assigned to it in Section 4.2(b).

1.74 “Opt-Out” has the meaning assigned to it in Section 4.4.

 

7



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

1.75 “Orphan Indication” means an indication for which the FDA has granted
orphan status as defined in 21 C.F.R. Pt. 316, as may be amended from time to
time. As of the Execution Date, such term is defined in 21 C.F.R. Pt. 316 as a
rare disease or condition within the Permitted Indications which: (a) affects
less than 200,000 persons in the U.S. or (b) affects more than 200,000 persons
in the U.S. but for which there is no reasonable expectation that the cost of
developing and making available in the U.S. a drug for such disease or condition
will be recovered from sales in the United States of such drug, as further
defined in and for which Orphan Drug designation may be sought under the Orphan
Drug Act of 1983.

1.76 “Other Territory” means all countries of the Territory other than the
United States.

1.77 “Percentage Interest” has the meaning assigned to it in Section 4.2(a).

1.78 “Permanent Injunction” has the meaning assigned to in Section 2.1.

1.79 “Permitted Indications” means all indications except the Non-Permitted
Indications. For the avoidance of doubt, Permitted Indications includes (a) the
treatment by growth hormone of HIV patients with wasting or cachexia; and
(b) all Existing Insmed Indications.

1.80 “Phase III Enabling Trial” means, with respect to any given Permitted
Indication, a human clinical trial on a sufficient number of subjects (who are
patients with the condition being addressed), with clinically meaningful,
regulatorily recognized efficacy endpoints which generates statistically
significant efficacy and establishes a safe and effective dose and is designed
such that, if successful, Insmed would be allowed by the FDA and/or EMEA to
proceed with a pivotal clinical trial that would support the filing of an
application for marketing approval for such Permitted Indication. As further
discussed in Section 6.2, the Joint Development Committee is responsible for
determining whether a given proposed trial by Insmed meets the foregoing
definition for a Phase III Enabling Trial prior to the conduct of such trial.

1.81 “Product” means any product containing IGF-1 and IGFBP-3, in any dosage,
formulation or method of administration, or any co-administration of IGF-1 and
IGFBP-3, including without limitation the product known as IPLEX (mecasermin
rinfabate) that is sold by Insmed as of the Execution Date. Product does not
include any combination product containing IGF-1 and IGFBP-3 and any other
active ingredient(s). For purposes of this definition, the term “active
ingredient(s)” does not include drug delivery vehicles, adjuvants, and
excipients except for those that are recognized by the FDA as active
ingredients.

1.82 “Product Labeling” means (a) the full prescribing information for a Product
approved by the applicable Regulatory Authority, and (b) all labels and other
written, printed or graphic information (including without limitation any
Product trademarks) included in or placed upon any container, wrapper or package
insert used with or for a Product.

1.83 “Promotional Materials” means all sales representative training materials
and all written, printed, graphic, electronic, audio or video matter, including,
without limitation, journal advertisements, sales visual aids, leave items,
formulary binders, reprints, direct mail, direct-to-consumer advertising,
internet postings, broadcast advertisements and sales reminder aides (for
example, note

 

8



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

pads, pens and other such items) intended for use or used by a Party or its
Affiliates, sublicensees or licensees in connection with any promotion of a
Product for such Permitted Indication, but excluding Product Labeling.

1.84 “Receiving Party” has the meaning assigned to it in Section 9.1.

1.85 “Regulatory Authority” means any government agency having the
responsibility for granting Marketing Authorizations and any other government
entities with authority over the manufacturing and the marketing of a Product.

1.86 “ROW Territory” means all countries and territories in the Territory other
than the countries in the North American Territory.

1.87 “Sale Country” means a country in which a Product is used, sold, offered
for sale, or imported.

1.88 “Sales Tracking Dispute” has the meaning assigned to it in Section 7.1(f).

1.89 “Sales Tracking Methodology” has the meaning assigned to it in
Section 5.5(a)(i).

1.90 “Sales Tracking Panel” has the meaning assigned to it in Section 5.5(d).

1.91 “Sole Promotion Option” has the meaning assigned to it in Section 5.2.

1.92 “Sublicensee” means a Third Party to whom Insmed or its Affiliates
sublicenses its rights and obligations under Section 3.1 of this Agreement.
Sublicensee shall also include any Third Party who purchases its supply of
Product, in finished form from Insmed, its Affiliates or Sublicensee for resale
into the market, where, as a partial or full consideration for such purchase,
such Third Party has a payment obligation to Insmed, its Affiliates or
Sublicensee that is a percentage of its net sales, including without limitation
a royalty obligation.

1.93 “Supply Agreement” has the meaning assigned to it in Section 5.4(b).

1.94 “Term” has the meaning assigned to it in Section 12.1(a).

1.95 “Territory” means all countries of the world.

1.96 “Third Party” means a person or entity other than Tercica, GNE, Insmed, or
any of their Affiliates.

1.97 “Trademark” means IPLEX™ and all other trademarks used or intended for use
by Insmed or its Affiliates on the Effective Date or during the Term in
connection with the marketing or sale of a Product, other than the corporate
names of Insmed and its Affiliates, their trade names, service marks, domain
names, and associated logos and designs.

1.98 “Triggering Delivery” has the meaning assigned to it in Section 4.2(c).

 

9



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

1.99 “UK Proceedings” has the meaning assigned to it in the Recitals of this
Agreement.

1.100 “UK Proceedings Settlement Agreement” has the meaning assigned to it in
the Recitals of this Agreement.

ARTICLE 2

CONSENT JUDGMENT AND PERMANENT INJUNCTION;

RELEASES AND WAIVER

2.1 Entry of Consent Judgment and Permanent Injunction. A Consent Judgment and
Permanent Injunction in the form of Exhibit B will be executed herewith (the
“Permanent Injunction”), and the Parties agree to take all steps necessary to
have the Permanent Injunction executed by the Court and filed with the Court and
hereby authorize and instruct their respective counsel to take those steps. This
Agreement shall only become effective upon the execution of the Permanent
Injunction by or on behalf of the Parties to the action and the Court, the entry
and filing of the Permanent Injunction, and the execution of the UK Proceedings
Settlement Agreement in the form of Exhibit C (the date by which the last of
such events has occurred, the “Effective Date”).

2.2 Waiver of Damages. Tercica waives all rights to any Damages awarded in the
Lawsuit upon execution and entry by the Court of the Permanent Injunction and
the execution of the UK Proceedings Settlement Agreement.

2.3 Release by Tercica. Tercica, by and for itself and on behalf of its
employees, agents, other representatives, sublicensees, officers, directors,
stockholders, partners, members, subsidiaries, predecessors, successors, and
assigns, irrevocably, perpetually and fully releases and discharges Insmed as
well as Insmed’s employees, agents, fill-finishers, customers, downstream
sellers and users of a Product, and Insmed’s other representatives, officers,
directors, stockholders, partners, members, subsidiaries, predecessors,
successors, licensees, distributors, and assigns, from any and all claims,
rights, demands, liabilities, obligations, damages, actions, and causes of
action, of every kind and nature, in law, equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, arising out of
any act, omission, event, transaction or occurrence on or before the Effective
Date solely to the extent relating to both (a) a Product and (b) the Licensed
Patents; provided that this release shall not extend to and affect the rights
and obligations under the Permanent Injunction.

2.4 Release by GNE. GNE, by and for itself and on behalf of its employees,
agents, other representatives, sublicensees, officers, directors, stockholders,
partners, members, subsidiaries, predecessors, successors, and assigns,
irrevocably, perpetually and fully releases and discharges Insmed as well as
Insmed’s employees, agents, fill-finishers, customers, downstream sellers and
users of a Product, and Insmed’s other representatives, officers, directors,
stockholders, partners, members, subsidiaries, predecessors, successors,
licensees, distributors, and assigns, from any and all claims, rights, demands,
liabilities, obligations, damages, actions, and causes of action, of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of any act, omission, event,
transaction or occurrence on or before the Effective Date solely to the extent
relating to both (a) a Product and (b) the GNE Patents; provided that this
release shall not extend to and affect the rights and obligations under the
Permanent Injunction.

 

10



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

2.5 Release by Insmed. Insmed, by and for itself and on behalf of its employees,
agents, other representatives, sublicensees, officers, directors, stockholders,
partners, members, subsidiaries, predecessors, successors, and assigns,
irrevocably, perpetually and fully releases and discharges Tercica and GNE as
well as each of Tercica’s and GNE’s respective employees, agents,
fill-finishers, customers, downstream sellers and users of Increlex, and
Tercica’s and GNE’s other representatives, officers, directors, stockholders,
partners, members, subsidiaries, predecessors, successors, licensees,
distributors, and assigns, from any and all claims, rights, demands,
liabilities, obligations, damages, actions, and causes of action, of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of any act, omission, event,
transaction or occurrence on or before the Effective Date solely to the extent
relating to both (a) the Insmed Patents and (b) any Non-Permitted Products;
provided that this release shall not affect the rights and obligations under the
Permanent Injunction.

2.6 Waiver of Section 1542 of California Civil Code. Each of Tercica, GNE and
Insmed hereby declares and acknowledges the contents of Section 1542 of the
California Civil Code, and that section and the benefits thereof are hereby
expressly waived. Section 1542 provides as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”

2.7 Other Waivers and Stipulations. The Parties hereby incorporate by reference
the conclusions of law, the findings of fact, waivers and stipulations set forth
in the Permanent Injunction.

2.8 Discontinuance of UK Proceedings. The Parties shall promptly and permanently
discontinue the claims and counterclaims in the UK Proceedings, on the basis
that each Party shall be responsible for the costs incurred by it in connection
with those proceedings (other than costs which have already been paid by one
Party to another pursuant to an order of the United Kingdom Court made prior to
the Effective Date). The Parties shall accordingly enter into and perform the UK
Proceedings Settlement Agreement relating to the UK Proceedings in the form of
Exhibit C forthwith following the execution of this Agreement. Insmed shall
ensure that Avecia shall, and shall cause Avecia to, execute such settlement
agreement and do all such acts and execute all such documents as may be
necessary or desirable to give effect to the provisions of such settlement
agreement, including the discontinuance of the claims brought by Avecia against
Tercica and GNE in the course of the UK Proceedings. Notwithstanding anything to
the contrary in this Section 2.8, as between Tercica and GNE, Tercica shall
absorb and bear sole responsibility for payment of any fees, costs, and expenses
incurred by GNE relating to the prosecution and/or defense of the Lawsuit and/or
the UK Proceedings (with the exception of the time and expenses of any GNE
employee(s) allocated or attributed to such prosecution and/or defense, which
costs shall be borne by GNE).

 

11



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

2.9 Survival of this Article 2. The Parties hereby agree and acknowledge that
the releases, waivers, and covenants made in this Article 2 shall survive the
expiration or any termination of this Agreement, including any termination based
on a claim by a Party that another Party has breached this Agreement, the
Permanent Injunction or the UK Proceedings Settlement Agreement and any such
breach shall not be construed as evidence of a failure of consideration for the
granting of the releases, waivers and covenants set forth in this Article 2.

ARTICLE 3

LICENSE GRANTS

3.1 Licenses to Insmed.

(a) Limited License for Non-Permitted Indications in the United States. Subject
to the terms and conditions of this Agreement, including without limitation
Insmed’s fulfillment of its royalty obligations under Section 7.1 below and
Insmed’s continued compliance with its covenants in Section 3.5 and the
Permanent Injunction and the UK Proceedings Settlement Agreement, Tercica hereby
grants Insmed a non-exclusive, non-sublicenseable license or sublicense, as
applicable, under Tercica’s entire right, title and interest in and to the
Licensed Patents to make, have made, use, sell, offer for sale, and import
Product for sale in the United States for any Non-Permitted Indication solely
for the continuing treatment of any Existing Patient, for a period of twelve
(12) months from the Effective Date. “Existing Patient” means no more than one
hundred ten (110) patients for whom a Product is prescribed for a Non-Permitted
Indication as of the Effective Date. The Parties agree to send to prescribing
physicians a joint letter in the form attached hereto as Exhibit D. The license
granted under this Section 3.1(a) shall be royalty-free with respect to Net
Sales arising from sales to the Existing Patients during the first three
(3) months after the Effective Date. If any such sales to Existing Patients
occur after such three (3)-month period, such sales shall be royalty-bearing
pursuant to Section 7.1(a)(i), but only until the date which is twelve
(12) months after the Effective Date. Any sales of a Product by Insmed to such
Existing Patients after such twelve (12)-month period, or any sales of a Product
by Insmed to any patient who is not an Existing Patient for the treatment of any
Non-Permitted Indication at any time after the Effective Date, shall be evidence
of Material Breach by Insmed of this Section 3.1(a) and/or a violation of the
Permanent Injunction, and Tercica may take any action and/or seek any remedy in
law or equity for such breach or violation.

(b) License for Named Patient Indications in the European Union on Named Patient
Basis. Subject to the terms and conditions of this Agreement, including without
limitation Insmed’s fulfillment of its royalty obligations under Section 7.1
below, and Insmed’s continued compliance with its covenants in Section 3.5 and
the Permanent Injunction and UK Proceedings Settlement Agreement, Tercica hereby
grants Insmed a limited, non-exclusive, non-sublicenseable, royalty-bearing
license, or sublicense, as applicable, under Tercica’s entire right, title and
interest in and to the Licensed Patents to make, have made, use, sell, offer for
sale, and import Product for sale in any country in the European Union solely
for the treatment of one or more of the Named Patient Indications, on a Named
Patient Basis only; provided that Tercica and GNE each shall have the right to
perform audits, either by itself or through its designee, on Insmed’s compliance
with any laws, regulations and guidelines applicable to conducting such
activities on a Named Patient Basis in addition to, and pursuant to the
procedures described in, Section 7.8.

 

12



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

(c) License for Permitted Indications in the Territory. Subject to the terms and
conditions of this Agreement, including without limitation the exclusion of
rights and restrictive covenants set forth in Section 3.1(e), Tercica’s and
GNE’s Opt-In rights described in Section 4.2, Insmed’s royalty obligations under
Section 7.1 below, and Insmed’s continued compliance with its covenants in
Section 3.5 and the Permanent Injunction and UK Proceedings Settlement
Agreement, Tercica hereby grants Insmed a non-exclusive, royalty-bearing
license, or sublicense, as applicable, with the right to sublicense solely as
permitted under this Section 3.1(c), under Tercica’s entire right, title and
interest in and to the Licensed Patents to make, have made, use, sell, offer for
sale, and import Product for sale in all countries in the Territory, solely for
use in the treatment of any of the Permitted Indications. Subject to Tercica’s
and GNE’s Opt-In rights under Section 4.2, the license granted in this
Section 3.1(c) may be sublicensed by Insmed to Third Parties with the prior
written consent of Tercica and GNE, such consent not to be unreasonably withheld
or delayed.

(d) Limited Covenant-Not-To-Sue for ALS Indication on Named Patient Basis in
Italy. Subject to the terms and conditions of this Agreement, including without
limitation Insmed’s fulfillment of its royalty obligations to GNE under
Section 7.1 below, and Insmed’s continued compliance with its covenants in
Section 3.5 and the Permanent Injunction and UK Proceedings Settlement
Agreement, each of GNE and Tercica hereby covenants that it shall not, to the
extent it has the right to do so, enforce, or permit or encourage the
enforcement of, against Insmed or its Affiliates any Licensed Patents in
connection with the making, having made and using of a Product for the limited
purpose of: (i) using, selling, offering for sale, and importing Product for
sale in Italy solely for the treatment of ALS on a Named Patient Basis only;
provided that each of Tercica and GNE shall have the right to perform audits,
either by itself or through its designee, on Insmed’s compliance with any laws,
regulations and guidelines applicable to conducting such activities on a Named
Patient Basis in addition to, and pursuant to the procedures described in,
Section 7.8, and (ii) conducting a single non-pivotal clinical trial (i.e., such
clinical trial cannot and shall not be used to support regulatory filing or
application for Marketing Authorizations anywhere in the Territory), for the ALS
indication in Italy, in connection with Insmed’s treating patients in Italy for
the ALS indication on a Named Patient Basis. For the avoidance of doubt, and
notwithstanding the payment of royalties solely to GNE pursuant to
Section 7.1(a)(iii) based upon Insmed’s sales under this Section 3.1(d) and
Tercica’s audit rights set forth in this Section 7.1(d), each of Tercica and GNE
reserves the right to its respective interpretation of the GNE Licenses as to
whether the scope of the GNE Licenses includes a grant of rights to the ALS
indication by GNE to Tercica.

(e) Diabetes Restriction in the Other Territory. Insmed hereby covenants that,
notwithstanding the license grant in Section 3.1(c), it will not market, sell,
offer for sale or have sold a Product for Diabetes in the Other Territory to the
extent the manufacture, use or sale of such Product would infringe, in the Other
Territory and if not for the licenses granted under this Agreement, the patent
rights licensed to Tercica and sublicensed to Insmed under the GNE Licenses.

 

13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

(f) Included Subsidiary Rights. For avoidance of doubt, the above licenses and
limited covenant-not-to-sue granted in Sections 3.1(a) through (d) relating to a
Product include the right to make (and have made) IGF-1 and IGFBP-3, solely for
use in the manufacture of Product, but such licenses do not include the right to
use, sell, offer for sale or import either IGF-1 or IGFBP-3 separately.

3.2 Rights Granted to Tercica and GNE.

(a) Covenant not to Sue. Insmed hereby covenants that it shall not enforce, or
permit or encourage the enforcement of, against Tercica, GNE or Ipsen, or any of
their respective Affiliates, sublicensees, successors or assigns any Insmed
Patents in connection with the development or commercialization of any
Non-Permitted Product in the Territory, and in the event Insmed transfers any
right under such Insmed Patents to a Third Party, Insmed shall ensure that such
covenant not to sue is binding upon such Third Party in writing.

(b) License in the Event of an Opt-In. In the event Tercica and/or GNE exercises
its Opt-In right with respect to a given Permitted Indication pursuant to
Section 4.2 below, Insmed hereby grants such Opt-In Party a non-exclusive,
worldwide license, with the right to grant sublicenses as provided in this
Section 3.2(b), under the Insmed Patents to make, have made, use, sell, offer
for sale and import Product for the Opt-In Indication as and to the extent
permitted under this Agreement. Any sublicense by Tercica or GNE (or their
assignees as permitted under Section 4.2(a)) under the rights granted in this
Section 3.2(b) to a sublicensee other than a distributor, subcontractor or
consultant in the normal course of business shall be made by Tercica or GNE only
with the consent of Insmed, such consent not to be unreasonably withheld,
provided however that sublicenses to Ipsen shall not require the consent of
Insmed. In addition, Insmed agrees to execute all documents as may be reasonably
required by Tercica or GNE or Ipsen or their authorized sublicensees for the
purpose of recording any such sublicense(s) with any relevant regulatory or
administrative authorities and in the event Insmed transfers any right in the
affected Insmed Patents to a Third Party, Insmed shall ensure that such Third
Party is bound, in writing, by the obligation set forth in this sentence.

3.3 GNE Licenses. The Parties acknowledge that the license granted to Insmed
under Section 3.1 above constitutes a sublicense with respect to the GNE Patents
under the licenses granted to Tercica by GNE under the GNE Licenses. As a
result, the licenses granted under Section 3.1 above, and the terms and
conditions of this Agreement, shall be subject to the terms and conditions of
the GNE Licenses. GNE hereby agrees to the granting of such sublicense to Insmed
by Tercica as set forth in Section 3.1. Nothing in this Agreement shall be
construed as: (a) the expansion or reduction of the scope of licenses Tercica
received from GNE under the GNE Licenses; or (b) implying whether or not the
license granted to Tercica under the GNE Agreements includes the ALS indication.

3.4 No Implied Licenses. Except as explicitly set forth in this Agreement, no
Party grants any license, express or implied, under its intellectual property
rights to any other Party. Each Party covenants that it will not use or practice
any other Party’s intellectual property rights licensed to it under this
Agreement except for the purposes expressly permitted in the applicable license
grant.

 

14



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

3.5 Insmed Covenants. In light of the Lawsuit and the Damages awarded therein,
and in consideration of the licenses granted by Tercica and GNE to Insmed in
Section 3.1, Insmed hereby covenants the following (which covenants shall be in
addition to those set forth in the Permanent Injunction):

(a) Insmed shall not, and shall cause its Affiliates and Sublicensees to not,
directly or indirectly: (i) conduct clinical trials for or otherwise seek any
Marketing Authorization for, promote, market, or knowingly sell or offer for
sale a Product for the treatment of any Non-Permitted Indication in any country
in the Other Territory except as expressly permitted under Section 3.1(b) above
with respect to the Named Patient Indications on a Named Patient Basis and
Section 3.1(d) above with respect to the ALS indication on a Named Patient
Basis, for so long as (A) any such clinical trial or Marketing Authorization
uses or depends on the supply of such Product manufactured in a country in which
such manufacture is covered by any unexpired Licensed Patents in such country,
(B) any such promotion, marketing, sale or offer for sale of such Product
depends on the supply of such Product manufactured in a country in which such
manufacture is covered by any unexpired Licensed Patents in such country, or
(C) any such promotion, marketing, sale or offer for sale of such Product arises
from or depends on the use, sale, offer for sale, or importation of such Product
in a country in which such use, sale, offer for sale, or importation is covered
by any unexpired Licensed Patents in such country. For purposes of determining
the duration of such covenant in countries in the Other Territory where a
Product is sold which is manufactured in the United States, the last to expire
Licensed Patents with respect to such countries shall include U.S. Patent
No. 6,331,414 to the extent such patent covers the manufacture of the Product
sold (or any components thereof).

(b) Within fifteen (15) business days after the Effective Date, Insmed shall
withdraw, or cause to be withdrawn, all currently pending applications for
Marketing Authorization in the Other Territory, including specifically its
currently pending application for Marketing Authorization with the EMEA for a
Product for the treatment of primary IGF-1 deficiency and patients with growth
hormone gene deletion.

(c) Insmed shall not apply for or submit an application with the EMEA or any
other governmental authority within the European Union or anywhere else in the
Other Territory for Marketing Authorization of a Product for any of the
Non-Permitted Indications; provided, however, that for any such Marketing
Authorization the foregoing covenant shall terminate upon the expiration of the
last to expire Licensed Patents (i) that exists in a country in the European
Union or the Other Territory and that covers the manufacture, use, sale, offer
for sale, or importation of such Product to be performed under the license of
the Marketing Authorization, or (ii) that exists in a country in the Territory
and that covers the process by which such Product is manufactured in such
country for subsequent use, sale, offer for sale, or importation in the European
Union or other country in the Other Territory under the license of the Marketing
Authorization.

(d) If Insmed or its Affiliates or Sublicensees challenge(s) the validity or
enforceability of the Licensed Patents anywhere in the Territory, then either
Tercica or GNE shall have the right to terminate the licenses granted to Insmed
under Section 3.1 of this Agreement pursuant to Section 12.3(a)(i) below.

 

15



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

3.6 Non-Disparagement. Insmed, Tercica and GNE each shall not defame, libel,
slander or otherwise disparage in any manner, or tortiously interfere with the
business, contracts, relationships or prospective economic advantage appurtenant
to: (a) the market opportunity for any product (e.g., the size of the market for
severe Primary IGFD); or (b) any product of the other Parties.

ARTICLE 4

DEVELOPMENT AND OPT-IN RIGHTS

4.1 Development of Product Prior to Opt-In. Unless and until Tercica or GNE
exercises its Opt-In right under Section 4.2 below, Insmed shall have the sole
responsibility for the development of a Product for use in a given Permitted
Indication. As between the Parties to this Agreement, Insmed shall bear all
Development Costs incurred with respect to a Product for all Permitted
Indications prior to the Opt-in Effective Date, subject to the Opt-In Party’s
reimbursement of a portion of such Development Costs pursuant to Section 4.2(e)
below.

4.2 GNE and Tercica’s Opt-In Right for Permitted Indications.

(a) General. Tercica and GNE shall each have the option to co-develop a Product
for any particular Permitted Indication at any time during the period when such
Product is being developed clinically for such Permitted Indication, until the
end of the Opt-In Period for such Permitted Indication. Such co-development
right, once exercised, allows Tercica or GNE as the Opt-In Party to fund 50%
(such percentage, the “Percentage Interest”) of the Development Costs for a
Product for such Permitted Indication and participate in a corresponding 50%
portion of the Operating Profit (Loss) resulting from the commercialization of
such Product for such Permitted Indication, participate in development
decision-making, and participate in commercialization, all as and to the extent
set forth below and in Article 5 (the “Opt-In”). It is understood and agreed
that Insmed shall not enter into any agreement with a Third Party to develop or
commercialize a Product for any Permitted Indication prior to the expiration of
the Opt-In Period for such Permitted Indication. It is further understood and
agreed that Tercica shall have the right to assign to Ipsen its Opt-In rights
and obligations with respect to the ROW Territory or certain country(ies) within
such ROW Territory, as well as its Co-Promotion Option and Sole Promotion
Option, on a Permitted Indication-by-Permitted Indication basis, in which case
reference to “Tercica” as used in this Section 4.2 and in Sections 4.3 and 4.4,
and in Article 5, shall also include Ipsen. It is also further understood and
agreed that GNE shall have the right to assign to a Third Party designee its
Opt-In rights and obligations with respect to the ROW Territory or certain
country(ies) within such ROW Territory, as well as its Co-Promotion Option and
Sole Promotion Option, on a Permitted Indication-by-Permitted Indication basis,
subject to Insmed’s consent, not to be unreasonably withheld, in which case
reference to “GNE” as used in this Section 4.2 and in Sections 4.3 and 4.4, and
in Article 5, shall also include such Third Party designee.

(b) Opt-In Period; Effectiveness. Tercica’s and GNE’s Opt-In rights shall
commence, on a Permitted Indication by Permitted Indication basis, at the
commencement of the first human clinical trials of a Product for such Permitted
Indication, and shall terminate on the earlier of: (i) exercise by Tercica or
GNE of such Opt-In, or (ii) 91 days after the Triggering Delivery for such

 

16



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

Permitted Indication without exercise by either GNE or Tercica of its Opt-In
rights (the “Opt-In Period” for such Permitted Indication), as described in more
detail in this Section 4.2. For the avoidance of doubt, Tercica and GNE may
exercise their respective Opt-In rights at any time during the Opt-In Period in
accordance with this Section 4.2 by providing written notice to Insmed of the
same (such notice, the “Opt-In Exercise Notice”). Insmed shall promptly submit a
written confirmation to the Party whose Opt-In Exercise Notice has been received
(unless otherwise properly rejected as not being properly submitted by the
potential Opt-In Party pursuant to this Section 4.2), along with an invoice
detailing the amount of the Opt-In Payment due Insmed. Such Opt-In shall become
effective upon receipt by Insmed of such Opt-In Payment (the “Opt-In Effective
Date”). At the Opt-In Effective Date, the Party having submitted such Opt-In
Exercise Notice shall thereupon become an “Opt-In Party” and such Permitted
Indication shall become an “Opt-In Indication.”

(c) Opt-In Information; Triggering Delivery. On a regular basis but no less
frequently than once per calendar quarter, Insmed shall provide to Tercica and
GNE a written progress report setting forth, for each Permitted Indication then
undergoing development and as to which the Opt-In rights have not been exercised
or lapsed: (i) a summary of all clinical trials planned and actually conducted,
as well as all results thereof, for a Product for treatment of each such
Permitted Indication; (ii) all Opt-In Information that has not been previously
disclosed to either Tercica or GNE as of such time; and (iii) a summary of all
Development Costs incurred as of such time with respect to such Permitted
Indication. In particular, and notwithstanding such quarterly reporting
obligation, Insmed shall, within sixty (60) days after the Completion of the
first Phase III Enabling Trial for a Product for such Permitted Indication,
deliver to Tercica and GNE all Opt-In Information relating to such trial and any
other Opt-In Information that has not been previously disclosed to either
Tercica or GNE, as well as a summary of all Development Costs incurred as of
such time with respect to such Permitted Indication (this delivery of such
Opt-in Information and Development Cost information is the “Triggering
Delivery”). Tercica and GNE shall use the Opt-In Information solely for the
purpose of evaluating the Opt-In opportunity and such Opt-In Information and
shall not disclose any non-public portion of such Opt-In Information to any
Third Party without the prior written consent of Insmed. Following delivery of
any such Opt-in Information and Development Cost information, Insmed shall
promptly supply any additional information or respond to any questions as
requested by GNE or Tercica based upon its review of such information. Upon the
expiration of the Opt-In Period, each of GNE and Tercica shall return such
Opt-In Information to Insmed if such Party has not exercised its Opt-In right
under this Section 4.2.

(d) Opt-In Rights and Procedures.

(i) During the Opt-In Period, Tercica shall have the first right to exercise the
Opt-In right throughout the Territory with respect to any Orphan Indication that
is not a Diabetes Orphan Indication. In the event Tercica does not so exercise
such right within sixty (60) days of the Triggering Delivery, it shall notify
Insmed and GNE in writing. Upon receipt of such written notice, GNE shall have
an additional period of thirty (30) days following the date of such notice by
Tercica to elect to exercise the Opt-In right with respect to such Orphan
Indication. For avoidance of doubt, this Opt-In right shall expire upon the
first to occur of the exercise of the Opt-In Right, or ninety one (91) days
after the Triggering Delivery.

 

17



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

(ii) During the Opt-In Period, GNE shall have the first right to exercise the
Opt-In right with respect to (1) any Non-Orphan Indications throughout the
Territory and (2) any Diabetes Orphan Indication in the United States. In the
event GNE does not so exercise such right within sixty (60) days of the
Triggering Delivery, it shall notify Insmed and Tercica in writing. Whereupon
Tercica shall have an additional period of thirty (30) days following the date
of such notice by GNE to elect to exercise the Opt-In right with respect to such
Non-Orphan Indication or such Diabetes Orphan Indication. For avoidance of
doubt, this Opt-In right shall expire upon the first to occur of the exercise of
the Opt-In Right, or ninety one (91) days after the Triggering Delivery.

(iii) If either Tercica or GNE provides Insmed with the Opt-In Exercise Notice
within the Opt-In Period, then Insmed shall enter into a co-development and,
where such Opt-in Party so elects under Section 5.2, co-commercialization
relationship with the Party providing Insmed with such notice, on the terms set
forth in this Article 4 and in Article 5.

(e) Opt-In Payment; Accounting of Development Costs. The “Opt-In Payment” for a
Product for a particular Permitted Indication shall be an amount equal to fifty
percent (50%) of the total Development Costs allocable to the development of
such Product for such Permitted Indication, and incurred as of the date of
receipt of the Opt-In Exercise Notice for such Permitted Indication. Such Opt-In
Payment shall be paid to Insmed in accordance with Section 4.2(b). All
Development Costs incurred and allocable to any Permitted Indication as of the
Effective Date will be provided, in writing, on a Permitted
Indication-by-Permitted Indication basis, by Insmed to Tercica and GNE within
thirty (30) days following the Effective Date. During the Term and prior to the
expiration of the Opt-In Period, Insmed shall be responsible for maintaining a
detailed account of all Development Costs expended for each Permitted
Indication.

4.3 Consequences of Tercica or GNE’s Exercise of Opt-In. If Tercica or GNE
exercises the Opt-In in accordance with Section 4.2, the following shall apply:

(a) Collaborative Development. Insmed and the Opt-In Party shall discuss, via
the JDC, what if any operational matters in the development of a Product for
such Opt-In Indication shall be the responsibility of the Opt-In Party.

(b) Ongoing Co-Funding of Development Costs. The Opt-In Party shall bear fifty
percent (50%) of the total Development Costs incurred from the day after the
date of receipt of the Opt-In Exercise Notice for such Permitted Indication and
allocable to the development of a Product for such Opt-In Indication. The
process for reconciling payment of such Development Costs in order to give
effect to each Opt-In Party’s Percentage Interest shall be in accordance with
Article 7 and Exhibit A.

(c) Decision-Making Control. The Opt-In Party may have the deciding vote with
respect to decisions in the JDC regarding such Opt-In Indication, as provided in
Section 6.2(d)(ii).

(d) Right for GNE to Develop and Commercialize Diabetes. In the event that GNE
is the Opt-In Party and the Opt-In Indication is a Diabetes Orphan Indication
(an “Opt-In Diabetes Orphan Indication”), at such time, if any, as GNE and
Insmed using their respective scientific and business judgment disagree over
whether the continued development of a Product for the Opt-In

 

18



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

Diabetes Orphan Indication is desirable (such that Insmed does not wish to
continue development of such Product for the Opt-In Diabetes Orphan Indication),
GNE may elect to take over the development of such Product for the Opt-In
Diabetes Orphan Indication at the sole expense of GNE and, upon notice to Insmed
of such election, the Permitted Indications shall be amended to exclude such
Opt-In Diabetes Orphan Indication solely for the purposes of the rights granted
to Insmed under Section 3.1(c), provided that:

(i) for all other purposes of this Agreement, including without limitation the
licenses granted by Insmed to GNE as the Opt-In Party under Section 3.2(b), the
Permitted Indications shall be deemed to include such Opt-In Diabetes Orphan
Indication;

(ii) GNE shall become, if not already, the Booking Party for such Opt-In
Diabetes Orphan Indication and shall have final decision making authority in the
commercialization of such Product for such Opt-In Diabetes Orphan Indication in
the United States; and

(iii) the profit-sharing arrangement applicable to such Opt-In Diabetes Orphan
Indication shall continue only until the payments so received by Insmed from GNE
equals the Development Costs incurred by Insmed for such Product for such Opt-In
Diabetes Orphan Indication, and thereafter the profit share arrangement for such
Opt-In Diabetes Orphan Indication shall terminate and GNE shall pay to Insmed
royalties on the Net Sales for such Opt-In Diabetes Orphan Indication in the
United States at a rate of [***]; provided that, such royalty payment obligation
shall apply only in the event that the use, sale, offer for sale, or importation
of such Product for use in the Opt-In Diabetes Orphan Indication would infringe
the Insmed Patents, and such royalty payment obligation shall thereafter expire
upon the later of (y) the expiration of the last to expire Insmed Patents
existing in the United States that would be infringed by the use, sale, offer
for sale, or importation of such Product for use in such Opt-In Diabetes Orphan
Indication in the United States but for the license grant in Section 3.2(b), and
(z) the expiration of the last to expire Insmed Patents existing in a country
and that covers the actual method of manufacture or use of such Product (or
component thereof) as practiced by Insmed in the manufacture of such Product in
such country that is subsequently sold for use in such Opt-In Diabetes Orphan
Indication in the United States.

(e) Ongoing Sharing of Profits and Losses. As further described in Section 7.2,
Insmed and the Opt-In Party shall share Operating Profit (Loss) with respect to
a given Opt-In Indication, based on the applicable Percentage Interest for such
Opt-In Indication.

(f) Opt-In Party’s Product Commercialization Rights for Opt-In Indication. If
either Tercica or GNE exercises the Opt-In right under this Section 4.2, such
Party shall have the right, at its discretion, to exercise the Sole Promotion
Option or the Co-Promotion Option for the respective Opt-In Indication pursuant
to Section 5.2. In addition, following such exercise of the Opt-In right, Insmed
shall have no right to seek, negotiate or enter into an agreement with, a Third
Party partner for the co-development and/or co-commercialization of a Product.

 

19



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

4.4 Opt-Out Rights. An Opt-In Party for a particular Opt-In Indication shall
have the right to discontinue its ongoing funding obligations for such Opt-In
Indication either in total or on a region-by-region or country-by-country basis
in the Territory (the term “region” means and includes each of the following:
the North American Territory, the EU, and Japan) for such Opt-In Indication, for
any or no reason, for a period of ten (10) business days after the completion of
an ongoing clinical trial and the reporting of results from such clinical trial
for a Product for the treatment of such Opt-In Indication (the “Opt-Out”). An
Opt-In Party may exercise such Opt-Out right by providing written notice to
Insmed stating the same. Effective thirty (30) days following notice of such
Opt-Out: (a) such Party shall cease to be an Opt-In Party and the license
granted under Section 3.2(b) for such Permitted Indication shall terminate,
(b) such Party shall have no further obligation to co-fund the ongoing
Development Costs of such Product for such Permitted Indication other than for
non-cancelable out-of-pocket costs incurred or committed to as of the effective
date of the Opt-Out for activities previously approved in accordance herewith,
(c) such Party shall have no right to share in a portion of the Operating
Profits (Loss) for such Product for such Permitted Indication, (d) such
Permitted Indication shall cease to be an Opt-In Indication, (e) such Party
shall no longer have the Sole Promotion Option or Co-Promotion Option with
respect to such Permitted Indication, and (f) such Party shall nor longer have
any decision making control or input with respect to the development or
commercialization of such Product for such Permitted Indication. If Insmed
continues the development and/or commercialization of such Product for such
Permitted Indication thereafter, then such Opt-In Party, after exercising its
Opt-Out right, shall receive a royalty on the Net Sales of a Product for
treatment of such Permitted Indication as further described in
Section 7.1(a)(ii). For clarity, if an Opt-In Party exercises the Opt-Out right,
it shall not have any right to a refund or reimbursement of any payments it had
made to co-fund the Development Costs for a Product for such Permitted
Indication.

ARTICLE 5

COMMERCIALIZATION

5.1 Commercialization by Insmed. Insmed shall have the primary right and
responsibility for commercializing a Product for a given Permitted Indication;
provided, however, that if the Opt-In Party for a particular Opt-In Indication
elects to exercise its Co-Promotion Option or Sole Promotion Option for such
Opt-In Indication, then the Parties shall proceed as set forth in this Article 5
and the terms of the Co-Promotion Agreement (as defined in Section 5.3) or the
terms of the Supply Agreement (as defined in Section 5.4) shall apply to the
commercialization of such Product for the treatment of such Opt-In Indication.

5.2 Commercialization by an Opt-In Party. Subject to the proper exercise of the
Opt-In right described in Section 4.2, Insmed hereby grants the Opt-In Party,
for the corresponding Opt-In Indication: (a) an option to co-promote, worldwide,
a Product with Insmed for the treatment of such Opt-In Indication (the
“Co-Promotion Option”); and (b) an option to assume sole responsibility for the
commercialization of a Product for the treatment of such Opt-In Indication (the
“Sole Promotion Option”). It is further understood and agreed that Tercica shall
have the right to assign to Ipsen such Co-Promotion Option or Sole Promotion
Option with respect to the ROW Territory or certain country(ies) within such ROW
Territory, in which case the “Opt-In Party” as used in this Article 5 shall also
include Ipsen. It is also further understood and agreed that GNE shall have the
right to assign to a Third Party

 

20



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

designee such Co-Promotion Option or Sole Promotion Option with respect to the
ROW Territory or certain country(ies) within such ROW Territory, in which case
the “Opt-In Party” as used in this Article 5 shall also include such Third Party
designee.

5.3 Opt-In Party’s Co-Promotion Option for Product for an Opt-In Indication.

(a) Exercise of Co-Promotion Option. The Opt-In Party may exercise the
Co-Promotion Option as to an Opt-In Indication by providing written notice to
Insmed within sixty (60) days following the JDC’s decision (as set forth in
approved minutes of the JDC) to file the first application for Marketing
Authorization for a Product for such Opt-In Indication in a given country. It is
understood that such Co-Promotion Option shall be triggered with respect to the
North American Territory and the ROW Territory independently, such that if, by
way of example, the Opt-In Party does not exercise its Co-Promotion Option for
the North American Territory (or part thereof), it may nonetheless exercise its
Co-Promotion Option for the ROW Territory (or part thereof), provided such
Opt-In Party has not exercised its right to Opt-Out of co-development for any
such North American Territory or ROW Territory. If the Opt-In Party exercises
the Co-Promotion Option, the Opt-In Party shall co-promote such Product for the
treatment of such Opt-In Indication with Insmed, during the Co-Promotion Term
pursuant to the terms of a Co-Promotion Agreement, as further described in
Section 5.3(b) below. Co-promotion of Product for the treatment of such Opt-In
Indication shall be overseen and coordinated by the JCC.

(b) Co-Promotion Agreement. Promptly following the Opt-In Party’s exercise of
the Co-Promotion Option with respect to a particular Opt-In Indication in a
region or country, the Opt-In Party and Insmed shall engage in good faith
negotiations to prepare and execute a definitive co-promotion agreement
describing the co-promotion activities of the Parties for promoting a Product
for the treatment of such Opt-In Indication in such region or country (the
“Co-Promotion Agreement”). The Co-Promotion Agreement will have the terms and
conditions set forth in this Article 5 and in the term sheet attached to this
Agreement as Exhibit E, as well as such other terms as the Opt-In Party and
Insmed may agree. The Opt-In Party and Insmed will use reasonably diligent
efforts to execute the Co-Promotion Agreement at least twelve (12) months prior
to the anticipated receipt of Marketing Authorization for such Product for such
Opt-In Indication as determined by the JCC (such date, the “Launch Date”) for
the treatment of such Permitted Indication in the relevant jurisdiction. The
“Co-Promotion Term” will commence upon execution of the Co-Promotion Agreement
and will extend for so long as Insmed is selling a Product or the termination of
this Agreement, whichever occurs first.

(c) Commercialization Plan. If the Opt-In Party exercises its Co-Promotion
Option with respect to a particular Opt-In Indication, the strategy and tactics
for the commercial launch of a Product for the Opt-In Indication shall be
described in a comprehensive plan that describes the launch and subsequent
co-promotion and related commercialization activities for such Product by the
Opt-In Party and Insmed (including advertising, education, planning, marketing,
sales force training and detail allocation) (the “Commercialization Plan”). The
JCC shall prepare an initial draft of the Commercialization Plan within one
(1) month after the filing of the first application for Marketing Authorization
and shall approve a final Commercialization Plan at least six (6) months prior
to the anticipated Launch Date for such Product for the treatment of such Opt-In
Indication. The JCC shall update such Commercialization Plan as needed
thereafter, but in any event annually.

 

21



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

5.4 The Opt-In Party’s Sole Promotion Option for Product for an Opt-In
Indication.

(a) Exercise of Sole Promotion Option. The Opt-In Party may exercise the Sole
Promotion Option for each of its Opt-In Indications by providing written notice
to Insmed within sixty (60) days following the JDC’s decision (as set forth in
approved minutes of the JDC) to file an application for Marketing Authorization
for a Product for such Opt-In Indication in a given country. It is understood
that such Sole Promotion Option shall be triggered with respect to the North
American Territory and the ROW Territory independently, such that if, by way of
example, the Opt-In Party does not exercise its Sole Promotion Option for the
North American Territory (or part thereof), it may nonetheless exercise its Sole
Promotion Option for the ROW Territory (or part thereof), provided such Opt-In
Party has not exercised its right to Opt-Out of co-development for any such
North American Territory or ROW Territory or part thereof. If the Opt-In Party
exercises the Sole Promotion Option, the Opt-In Party shall thereafter have the
sole right to market, promote, sell, and offer for sale such Product for the
treatment of such Opt-In Indication, in the region or country(ies) as to which
such option is exercised, including without limitation, the sole right to book
all sales of such Product for such Opt-In Indication.

(b) Supply of Product by Insmed. Promptly following the Opt-In Party’s exercise
of the Sole Promotion Option, the Opt-In Party and Insmed shall engage in good
faith negotiations to prepare and execute a definitive supply agreement
describing terms and conditions by which Insmed shall supply or cause to be
supplied (by manufacturing itself or by procuring from a Third Party) commercial
quantities of finished, filled, and packaged Product to the Opt-In Party for
such Opt-In Indication, at a price equal to Insmed’s Fully Burdened
Manufacturing Cost not to exceed $2,500/gram (such agreement, the “Supply
Agreement”). The Supply Agreement will set forth the terms and conditions as the
Opt-In Party and Insmed may agree and as are customary in an agreement of that
type, including without limitation, any supply capacity constraints for a
Product, forecasting and ordering, inspection and rejection provisions, and
remedies in the event of supply default, including the ability of the Opt-In
Party to make or have made a Product itself in such event. The Opt-In Party and
Insmed will negotiate and execute the Supply Agreement at least twelve
(12) months prior to the anticipated Launch Date of a Product for the treatment
of such Opt-In Indication

(c) Trademark License. In the event Tercica and/or GNE exercises its Sole
Promotion Option with respect to a given Opt-In Indication, Insmed hereby grants
such Opt-In Party a non-exclusive, worldwide license, with the right to grant
sublicenses as provided in this Section 5.4(c), to use the Trademark in
connection with the marketing, promotion and sale of a Product for use in the
Opt-In Indication. Any sublicense by Tercica or GNE under the rights granted in
this Section 5.4(c) to a sublicensee other than Ipsen, or other than a
distributor, subcontractor or consultant in the normal course of business, shall
be made by Tercica or GNE only with the consent of Insmed, such consent not to
be unreasonably withheld. It is expressly understood that the Opt-In Party
exercising such Sole Promotion Option shall not be required to use the Trademark
in connection with the marketing or sale of a Product for such Opt-In
Indication, but shall have the right to re-brand such Product for such Opt-In
Indication under a new trademark, in which event the Opt-In Party shall own all
rights in and to such new trademark and all associated goodwill.

 

22



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

5.5 Sales Tracking. The Parties recognize that, subject to the licenses granted
in Section 3.1, and in light of the Parties’ Opt-In rights with respect to given
Permitted Indications, and Sole Promotion Option, a Product may be sold by
Insmed for use in the treatment of one or more Permitted Indications as to which
the Opt-In Party has exercised its rights, as well as Permitted Indications as
to which no Opt-In rights have been exercised, as well as to patients on a Named
Patient Basis as provided in Section 3.1(b), and to Existing Patients under
Section 3.1(a), and may also be sold by either GNE or Tercica in the event of
exercise of its Sole Promotion Option, for a given Opt-In Indication. In
addition, Products marketed by Insmed (or its Sublicensee) or by GNE or Tercica
(or their designee) in the future for an approved Permitted Indication may
nonetheless be prescribed for use in the treatment of one or more indications
which are other than such approved Permitted Indication (i.e., “Off Label
Sales”). Given that different financial consideration is due and owing depending
upon which of the foregoing situations is applicable (i.e., royalties vs. profit
sharing), and in order to detect and account for such sales of Product in a
manner most reflective of the Parties’ intent, the Parties agree as follows:

(a) Sales Tracking Methodology.

(i) Initial Methodology. Within one hundred eighty (180) days after the
Effective Date, Tercica and Insmed shall meet and agree upon a method of
tracking sales of Product for use in the treatment of each indication, in the
country sold (a “Sales Tracking Methodology”) including (1) the use of data from
Statements of Medical Necessity, or the acquisition of one or more forms of
prescription data (including by way of example, IMS Xponent, NDCHealth
Information Network, or Drug Distribution Data) or other relevant pharmaceutical
sales tracking research services (including by way of example, audits of the
corresponding statements of medical necessity, use of random sampling, use of
data regarding distribution channels as a proxy for indication-specific sales or
development of mathematical models for approximating indication-specific sales)
generally recognized in the pharmaceutical industry as having a reasonable
degree of accuracy and reliability in the tracking of sales of pharmaceutical
products that have a similar nature as, and are prescribed by similar physicians
as, a Product for the Named Patient Indications and Permitted Indications (the
“Data Services”), and (2) the methodology for applying any such resulting data
and information provided by such Data Services to determine the extent of sales
in each country which are attributable to each such indication. It is expressly
understood that sales of a Product for any Non-Permitted Indications are not
anticipated except to the Existing Patients, and only for a period not to exceed
twelve (12) months from the Effective Date, and any sales that are knowingly
made to patients for use within a Non-Permitted Indication by Insmed or its
Affiliates or Sublicensees and that are tracked to any Non-Permitted Indications
after such twelve (12) month period (or to any patients who are other than
Existing Patients within such twelve (12) month period) will be evidence of
Insmed’s breach of its covenant in Section 3.5 and its license under
Section 3.1(a).

(ii) Modifications to Methodology. The JCC may elect at any point to adopt a
different or modified Sales Tracking Methodology, upon request of either Party.
If the JCC fails to agree on a different Sales Tracking Methodology proposed by
either Tercica or Insmed, the Sales Tracking Methodology then in effect shall
continue to be used. Notwithstanding the foregoing, it is

 

23



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

understood and agreed by Tercica and Insmed that each shall have the right, at
its own expense, to undertake such market research and analysis, including
“probes” or sampling of patient data, physician prescribing habits and the like
(the “New Sales Tracking Data”) or otherwise propose modifications to the Sales
Tracking Methodology at any time during the Term, and to present such data or
otherwise propose modifications to the Sales Tracking Methodology to the JCC to
enhance the validity or reliability of the Sales Tracking Methodology. It shall
be the JCC’s continuing obligation to review any such New Sales Tracking Data in
good faith, with the overriding obligation to ensure fair and accurate
compensation to the Parties (as applicable) under this Agreement by tracking as
accurately as reasonably possible, purchases of a Product for use in specific
indications. In the event that the JCC adopts a new Sales Tracking Methodology
that incorporates New Sales Tracking Data proposed by a Party, the costs of such
new Sales Tracking Methodology shall be allocated between Tercica and Insmed as
provided in Section 5.5(c).

(b) Implementation by Insmed. Promptly following the selection and adoption by
the JCC of the Sales Tracking Methodology (and any new Sales Tracking
Methodology as applicable), Insmed hereby agrees to implement such Sales
Tracking Methodology with respect to Insmed’s annual worldwide sales of Product.

(c) Costs. Insmed and Tercica shall share equally all costs incurred in
implementing the Sales Tracking Methodology until such time as GNE exercises its
first Opt-In right, in which event all such costs shall be shared equally
between Insmed, Tercica and GNE.

(d) Dispute Resolution with Respect to Sales Tracking. Notwithstanding the
dispute resolution mechanism set forth in Article 13 below, the Parties agree
that all disputes relating to matters pertaining to sales tracking, including
without limitation the methodology(ies) to be used or implementation thereof,
shall be resolved as soon as practicable as follows: Any Party shall bring such
dispute to the attention of the other Parties by providing the other Parties
with a written notice stating such dispute, and the Parties shall use good faith
efforts to resolve such dispute through the JCC within thirty (30) days after
the receipt of such notice. If the JCC cannot reach resolution on such matter
during such thirty (30)-day period, then the matter shall be referred to the
Chief Commercial Officer or equivalent (or his/her designee who has
decision-making authority) of the Parties for resolution. If such executives
cannot reach resolution on such matter within ten (10) business days, then the
Parties shall refer the matter to the Sales Tracking Panel (as defined below)
for resolution, and the Sales Tracking Panel’s decision (which shall require the
consent and agreement of 2 of the 3 panelists) on such matter shall be final and
binding upon all Parties. Notwithstanding the foregoing, GNE may, at its option,
recuse itself from such disputes with respect to sales tracking at any time by
providing the other Parties with written notice stating such election. “Sales
Tracking Panel” shall mean a panel of three experts, each of whom have
experience in market research and intelligence gathering with respect to
pharmaceutical products (e.g., former employees of IMS), and at least one of
whom has experience in market research and drug distribution and prescribing
information collection involving specialty pharmaceuticals. The Parties shall
appoint such experts serving on the Sales Tracking Panel within thirty (30) days
after the Effective Date through mutual agreement, and shall maintain the number
of experts on such Sales Tracking Panel during the Term.

 

24



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

ARTICLE 6

GOVERNANCE

6.1 Overview. The Parties desire to establish certain committees to facilitate
the sharing of information between the Parties and to coordinate the development
and commercialization of a Product for the treatment of Permitted Indications
(as applicable) and the implementation of the Sales Tracking Methodology. It is
understood and acknowledged by each Party that, subject to Tercica’s and GNE’s
opt-in rights in Section 4.2, Insmed will be primarily responsible for the
development and commercialization of a Product strictly in accordance with the
licenses granted by Tercica under Section 3.1.

6.2 Joint Development Committee.

(a) Formation; Composition. Within thirty (30) days after the Effective Date,
the Parties shall establish a committee to oversee development of a Product and
to serve as a forum for sharing information regarding such development between
the Parties (the “JDC”). Tercica and Insmed each shall initially appoint three
(3) representatives to the JDC, and GNE may initially appoint up to three
(3) representatives to the JDC. Following any exercise of its Opt-In rights, GNE
shall appoint or retain at least one (1) representative, but no more than three
(3) representatives, to the JDC. The JDC may change its size from time to time
by mutual consent of its members, provided that the JDC shall include at all
times an equal number of representatives of each of Tercica, Insmed, and where
GNE so elects, of GNE. Each Party may replace its JDC representatives at any
time upon written notice to the other Party(ies). The JDC may invite non-members
to participate in the discussions and meetings of the JDC, provided that such
participants shall have no voting authority at the JDC. The JDC will be chaired
by Insmed. The chairperson shall be responsible for administering JDC meetings,
but shall have no additional powers or rights beyond those held by the other
representatives of the JDC.

(b) Specific Responsibilities of the JDC. In addition to its general
responsibilities, the JDC shall in particular:

(i) prior to an Opt-In Party’s exercise of the Opt-In in accordance with
Section 4.2 and throughout the Opt-In Period, facilitate the flow of information
from Insmed to Tercica and GNE with respect to the development of, and obtaining
Marketing Authorization for, a Product for the treatment of any Permitted
Indications;

(ii) prior to an Opt-In Party’s exercise of the Opt-In in accordance with
Section 4.2 and throughout the Opt-In Period, determine, prior to the conduct of
such trial, whether a proposed clinical trial for a Product satisfies the
criteria of a Phase III Enabling Trial for the applicable Opt-In Indication; and

(iii) following an Opt-In Party’s exercise of the Opt-In in accordance with
Section 4.2 for a particular Permitted Indication, coordinate and oversee the
Parties’ development of a Product for the treatment of the applicable Opt-In
Indication.

(c) Meetings. The JDC shall meet at least once per calendar quarter after the
Effective Date unless the Parties mutually agree in writing to a different
frequency. The JDC may meet in person, by videoconference, or by teleconference.
The location of

 

25



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

in-person JDC meetings will be held at locations alternately selected by
Tercica, Insmed, and GNE. Each Party shall report to the JDC on all material
issues relating to the development of a Product promptly after such issues
arise. Each Party will bear the expense of its respective JDC members’
participation in JDC meetings. Meetings of the JDC shall be effective only if at
least one representative of each Party having incumbent member(s) of the JDC is
present or participating in such meeting. The chairperson of the JDC shall be
responsible for keeping reasonably detailed written minutes of all JDC meetings
that reflect, without limitation, material decisions made at such meetings.
Meeting minutes will be sent to each member of the JDC for review and approval
within ten (10) business days after a meeting.

(d) Decision-Making. The JDC shall act by consensus. The representatives from
each Party will have, collectively, one (1) vote on behalf of that Party. If the
JDC cannot reach consensus on any issue that comes before the JDC, then:

(i) prior to Tercica’s or GNE’s exercise of the Opt-In in accordance with
Section 4.2, Insmed shall have the deciding vote for all issues to be determined
by the JDC; and

(ii) following the date when an Opt-In Party exercises its Opt-In rights, such
Opt-In Party would have the deciding vote on all matters related to the Opt-In
Indication before the JDC.

It is expressly understood and agreed that the control of decision-making
authority by a Party so as to resolve a disagreement or deadlock at the JDC for
any matter will not relieve such Party from any of its representations,
warranties, or covenants in this Agreement, nor will it enable such Party to
unilaterally modify or amend the terms of this Agreement.

6.3 Joint Commercialization Committee.

(a) Formation; Composition. Promptly following the Effective Date but in no
event later than thirty (30) days after the Effective Date, the Parties shall
form a committee to, in the first instance agree upon and approve the Sales
Tracking Methodology, and, following exercise by an Opt-In Party of its
Co-Promotion Option or Sole Promotion Option, coordinate and oversee the
Parties’ respective commercialization activities with respect to a Product for
the treatment of any Permitted Indications (the “JCC”). Tercica and Insmed each
shall initially appoint two (2) representatives to the JCC, and GNE may
initially appoint up to two (2) representatives to the JCC. Following any
exercise of its Opt-In rights, GNE shall appoint at least one (1), but no more
than two (2), representatives to JCC. The JCC may change its size from time to
time by mutual consent of its members, provided that the JCC shall include at
all times of an equal number of representatives of each of Tercica, Insmed, and
where GNE so elects, of GNE. Each Party may replace its JCC representatives at
any time upon written notice to the other Party(ies). The JCC may invite
non-members to participate in the discussions and meetings of the JCC, provided
that such participants shall have no voting authority at the JCC. The JCC will
be chaired initially by Insmed. The chairperson shall be responsible for
administering JCC meetings, but shall have no additional powers or rights beyond
those held by the other representatives on the JCC.

 

26



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

(b) Meetings. The JCC shall meet at least twice per year after its formation
pursuant to Section 6.3(a) unless the Parties mutually agree in writing to a
different frequency. The JCC may meet in person, by videoconference, or by
teleconference. The location of in-person JCC meetings will be held at locations
alternately selected by Tercica, Insmed and GNE. Meetings of the JCC shall be
effective only if at least one representative of each Party is present or
participating in such meeting. Each Party shall report to the JCC on all
material issues relating to the commercialization of Products promptly after
such issues arise. Each Party will bear the expense of its respective JCC
members’ participation in JCC meetings. The chairperson will be responsible for
preparing reasonably detailed written minutes of JCC meetings that reflect,
without limitation, material decisions made at such meetings. Such meeting
minutes will be sent to each member of the JCC for review and approval within
ten (10) business days after a meeting.

(c) Decision-Making. The JCC shall act by consensus. The representatives from
each Party will have, collectively, one (1) vote on behalf of that Party. If the
JCC cannot reach consensus on any issue that comes before the JCC, then:

(i) prior to the date when, and if, an Opt-In Party exercises its Sole Promotion
Rights with respect to a particular Opt-In Indication pursuant to Section 5.4,
and other than with respect to Sales Tracking Methodology matters, Insmed shall
have the deciding vote for all issues to be determined by the JCC; and

(ii) following the date when an Opt-In Party exercises its Sole Promotion Rights
with respect to a particular Opt-In Indication pursuant to Section 5.4, such
Opt-In Party shall have the deciding vote for all issues to be determined by the
JCC with respect to the commercialization of a Product for such Opt-In
Indication.

It is expressly understood and agreed that the control of decision-making
authority by a Party so as to resolve a disagreement or deadlock at the JCC for
any matter will not relieve such Party from any of its representations,
warranties, or covenants in this Agreement, nor will it enable such Party to
unilaterally modify or amend the terms of this Agreement.

6.4 General Committee Authority. Each Committee shall have solely the powers
assigned to it in this Article 6 and elsewhere in this Agreement. No Committee
shall have any power to amend, modify, or waive compliance with this Agreement.

6.5 Discontinuation of Participation on a Committee. Each Committee shall
continue to exist until the first to occur of (a) the Parties mutually agreeing
to disband the Committee, or (b) Tercica providing to Insmed written notice of
its intention to disband and no longer participate in such Committee. In any
event, at any time Tercica and/or GNE may terminate its participation on any
Committee, on thirty (30) days’ written notice. Unless the Parties agree
otherwise in writing at the time, upon dissolution of a Committee, such
Committee’s powers and duties shall automatically be assumed by Insmed;
provided, however, the Opt-In Party’s approval shall be required for any
decisions made by Insmed after the dissolution of a Committee, such approval not
to be unreasonably withheld or delayed.

 

27



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

ARTICLE 7

FINANCIALS

7.1 Royalty Payments for Non-Profit Share Indications.

(a) Insmed’s Royalty Obligations to Tercica and GNE.

(i) Royalties for Insmed’s Sales to Existing Patients Under Section 3.1(a).
Insmed shall pay to Tercica a royalty equal to [***] of its Net Sales made
pursuant to its license under Section 3.1(a) to Existing Patients and which are
booked after the end of the three (3) month period after the Effective Date, as
set forth in Section 3.1(a).

(ii) Royalties for Insmed’s Sales Pursuant to its License under Section 3.1(c).
Insmed shall pay to Tercica a royalty equal to [***] of its Net Sales arising
from use of a Product for all Permitted Indications for which (A) neither GNE
nor Tercica has exercised its Opt-In right pursuant to Section 4.2 above; or
(B) subsequent to Tercica’s or GNE’s exercise of its Opt-In right, such Party
exercised its Opt-Out right with respect to such Permitted Indication (but where
such Opt-Out was exercised only as to a specific region or country, only Net
Sales from such region or country shall be subject to such royalty).

(iii) Royalties for ALS Named Patient Sales in Italy. Insmed shall pay directly
to GNE a royalty on all sales made on a Named Patient Basis for the treatment of
ALS in accordance with Section 3.1(d) as follows (such Net Sales referred to
herein as the “ALS Portion,” and such royalty paid thereon referred to as the
“ALS Royalty”):

 

ALS Portion

  

Royalty Rates Applicable to ALS Portion

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

(iv) Royalties for Other Named Patient Sales Pursuant to Section 3.1(b) and All
Off-Label Sales.

(1) For Named Patient Indications. Insmed shall pay to Tercica a royalty on all
sales made on a Named Patient Basis for the treatment of indications other than
ALS in accordance with Section 3.1(b) pursuant to subsection (3) below.

(2) For All Off Label Sales. Insmed shall pay to Tercica a royalty on its Net
Sales attributable to use of a Product in the treatment of one or more Permitted
Indications, which, at the time of such sale: (A) Insmed does not have Marketing
Authorization for such Product for such Permitted Indication in the country of
sale, and (B) either (i) Insmed has not yet commenced any development of such
Product for such Permitted Indication so that there was not an opportunity for
Tercica or GNE to exercise

 

28



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

the Opt-In right pursuant to Section 4.2, or (ii) Insmed has commenced such
development of such Product but the Opt-In right described in Section 4.2 has
not yet been exercised (“Off-Label Sales”). In such event, the royalty owed to
Tercica on such Off-Label Sales will be paid pursuant to subsection (3) below.
If, following commencement of payment of royalties for such Permitted Indication
to Tercica pursuant to subsection (3) below, neither Tercica nor GNE exercises
the Opt-In right described in Section 4.2 for such Permitted Indication, then
upon grant of Marketing Authorization for such Product in the treatment of such
Permitted Indication in a given country, the royalty for sales of Product for
such Permitted Indication in such country shall be [***].

(3) Calculation of Royalties Due under Subsections (1) and (2) Above. For the
purpose of this subsection (3), “Aggregated Named Patient and Off-Label Sales”
shall mean collectively, (A) the ALS Portion; (B) the annual Net Sales of all
Products aggregated across all countries which result from Named Patient Basis
sales other than ALS pursuant to Section 3.1(b); and (C) the annual Net Sales of
all Products aggregated across all countries which are Off-Label Sales. The
Aggregated Named Patient and Off-Label Sales described in (B) and (C) shall be
referred to as the “Non-ALS Portion”. In calculating royalties due under this
subsection (3), the following rules shall apply:

(a) Determining Royalties Due for the Non-ALS Portion: The royalties due for the
Non-ALS Portion shall equal the “Aggregated Royalty Amount” less the “ALS
Credit”.

(i) The Parties shall determine the Aggregated Royalty Amount by applying the
applicable royalty rates set forth in Table A below to the Annual Aggregated
Named Patient and Off-Label Sales;

Table A for Calculating Aggregated Royalty Amount:

 

Annual Aggregated Named Patient and Off-Label Sales

  

Royalty Rates Applicable to Annual

Aggregated Named Patient and Off-Label

Sales

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

(ii) The Parties shall then determine the ALS Credit by applying the applicable
royalty rates set forth in Table B below to the ALS Portion:

Table B for Calculating the ALS Credit:

 

ALS Portion

  

Royalty Rates Applicable to ALS Portion

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

 

29



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

(b) Example. By way of illustration, if, for a given year, the ALS Portion is
[***], the Non-ALS Portion is [***], then the Aggregated Named Patient and
Off-Label Sales shall be [***]. The royalties payable shall be calculated as
follows:

(i) For the ALS Portion: As set forth in Section 7.1(a)(iii), the first [***] of
the ALS Portion shall bear royalties at a rate of [***], resulting in a royalty
obligation of [***]; and the next [***] of the ALS Portion shall bear royalties
at a rate of [***], resulting in a royalty obligation of [***]. The total
royalty obligation for the ALS Portion shall be [***] and shall be paid directly
to GNE

(ii) For the Non-ALS Portion: As set forth in Section 7.1(a)(iv), such royalty
is equal to the Aggregated Royalty Amount minus the ALS Credit, calculated as
follows:

Aggregated Royalty Amount:

 

Aggregated Named Patient

and Off-Label Sales ([***])

   Royalties Per Table A   

[***]

     

[***]

     

[***]

     

[***]

     

[***]

     

[***]

       

Aggregated Royalty Amount

   [***]   

 

30



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

ALS Credit:

 

ALS Portion ([***])

  Royalties Per Table B     

[***]

       [***]                  

ALS Credit

  [***]     

Royalties Due for Non-ALS Portion: The royalty payments for Non-ALS Portion
shall be: [***] and shall be paid directly to Tercica.

(b) Royalty Obligations to GNE with Respect to Tercica’s Opt-In Indication(s).
In the event GNE does not elect to exercise its Opt-In rights for a given
Permitted Indication, but Tercica does so exercise its Opt-In rights for such
Permitted Indication, for so long as Tercica has not exercised its Opt-Out
right, Insmed or Tercica, as the case may be and whichever is the Booking Party,
shall pay to GNE the incremental rates set forth below, on annual Net Sales of
all Products used in the treatment of such Permitted Indication, aggregated
across all such Permitted Indications as to which this Section 7.1(b) applies:

 

Aggregate Annual Net Sales for all Products

for all such Indications

  

Royalty Rate Applicable

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

Such royalties owed GNE shall be deducted from Actual Sales in calculating
Operating Profit (Loss).

(c) Royalties for Mass Sales. Notwithstanding any other provision in this
Section 7.1, Insmed shall pay to Tercica a royalty at the rate equal to [***] of
its Net Sales of any mass sales of a Product to a buyer who is governmental
agency, quasi governmental agency, institution, foundation or other organization
or entity and pursuant to a bulk sales contract or other arrangement, but
excluding any sales of a Product pursuant to contract or purchase order to
distributors in the normal course of business for any intended use.

(d) Royalty Report and Payment. All royalty amounts payable to Tercica (or GNE
as applicable) pursuant to this Section 7.1 shall be paid in Dollars within
thirty (30) days after the end of each calendar quarter with respect to Net
Sales in such

 

31



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

calendar quarter. Each payment of royalties due to Tercica (or GNE as
applicable) shall be accompanied by a statement, on a country-by-country basis,
of the amount of gross sales of Product for the applicable indication during the
applicable calendar quarter, an itemized calculation of Net Sales in the
Territory showing deductions provided for in the definition of Net Sales during
such calendar quarter, and a calculation of the amount of royalty payment due on
such sales for such calendar quarter in accordance with Sections 7.1(a)(i),
7.1(a)(ii), 7.1(a)(iii), 7.1(a)(iv) and 7.1(b).

(e) Royalty Payment Term. All royalty obligations that apply to sales of Product
for use in an indication in a Sale Country pursuant to this Section 7.1 shall
extend, on a Product-by-Product, Permitted Indication-by-Permitted Indication,
and Sale Country-by-Sale Country basis, until the later of (a) the expiration of
the last to expire Licensed Patents existing in such Sale Country that would,
but for the license grant in Section 3.1, be infringed by the use, sale, offer
for sale, or importation of such Product for use in such Permitted Indication in
such Sale Country and (b) the expiration of the last to expire Licensed Patents
existing in such Sale Country or other country, that would, but for the license
grant in Section 3.1, be infringed by the actual method of manufacture or use of
such Product (or a component thereof) as practiced by Insmed in the manufacture
of such Product in such Sale Country or such other country that is subsequently
sold for use in such Permitted Indication in such Sale Country.

(f) Minimum Royalty. The Parties acknowledge that there may be dispute between
the Parties with respect to which Net Sales are attributable to which Permitted
Indication, or the calculation of any royalties due thereunder, which may be
ongoing as of the end of a given calendar quarter (the “Sales Tracking
Dispute”). The Parties agree that Insmed’s royalty payment obligations under
Section 7.1(a)(i) for sales of a Product to Existing Patients and under
Section 7.1(c) for mass sales shall not be affected by any Sales Tracking
Dispute, and shall be due and owing at the end of the relevant quarter in
accordance with Section 7.1(d) above regardless of any then existing Sales
Tracking Dispute. With respect to Insmed’s royalty payment obligations under
Sections 7.1(a)(ii) through 7.1(a)(iv), or 7.1(b) or the payment of Operating
Profit (Loss), any such Sales Tracking Dispute shall only affect the payment of
the portion of the royalties in dispute, and the remainder of the royalties
(which shall at all times be at least [***] of all Net Sales for each Permitted
Indication) shall nevertheless be due and owing at the end of the relevant
quarter in accordance with Section 7.1(d) above.

7.2 Sharing of Operating Profit of Product for an Opt-In Indication.

(a) Profit Share. The Parties shall share the Operating Profit (Loss) for each
Opt-In Indication based on the applicable Percentage Interest for such Opt-In
Indication.

(b) Quarterly Calculations. Each Party’s share of Operating Profit (Loss) will
be determined on a calendar quarterly basis, using a weighted average based on
forecasted Actual Sales (as defined in Exhibit A) for a Product for the Opt-In
Indication for the then current calendar year and actual Operating Profit (Loss)
for the completed calendar quarter.

(c) Quarterly Reconciliation. On a calendar quarterly basis after the end of
each calendar quarter, each Party’s actual share of Operating Profit (Loss) will
be calculated and reconciled as follows: the forecasted Actual Sales for a
Product for such Opt-In Indication for the then current calendar year will be
adjusted based on the actual sales booked for the recently-completed calendar

 

32



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

quarter and the forecasted Actual Sales for all remaining calendar quarters.
Then, each Party’s share of cumulative Operating Profit (Loss) for all of the
completed calendar quarter(s) for such calendar year will be determined using a
weighted average based on such newly-calculated Actual Sales and the actual
Operating Profit (Loss) for all such completed calendar quarter(s) for such
calendar year. The payment to be made by one Party to the other Party for such
recently-completed calendar quarter shall reflect such reconciliation, so that
each Party will receive its share of then-current cumulative Operating Profit
(Loss).

(d) Reconciliation Payments. If the Opt-In Party does not exercise its Sole
Promotion Option, then, as between the Parties, Insmed shall be the Booking
Party for such Product for the Opt-In Indication. If the Opt-In Party exercises
its Sole Promotion Option, then such Opt-In Party shall be the Booking Party for
such Product for the Opt-In Indication. In accordance with the timeline set
forth in Exhibit A, for as long as any Product is being commercialized for an
Opt-In Indication, the Non-Booking Party shall submit to the Booking Party a
statement setting forth any expenditures incurred in any of the elements of
calculation of the Operating Profit (Loss) by such Non-Booking Party for the
sale of Product for the Opt-In Indication during such calendar quarter, together
with the information detailing the basis for the calculation of such
expenditures, in detail and by category of expenditure. The Booking Party shall
consolidate any such Operating Profit (Loss) expenditures reported by such
Non-Booking Party with those obtained directly by the Booking Party. The Booking
Party shall, in accordance with the time periods set forth in Exhibit A, notify
such Non-Booking Party whether a reconciliation payment is due from one Party to
the other based on its calculation pursuant to Section 7.2(c) above, and if so,
the amount of such reconciliation payment, so that the Parties will share the
Operating Profit (Loss) for such calendar quarter in the ratio set forth in
Section 7.2(a). The Party required to pay such reconciliation payment shall
submit such payment to the other Party within the time period set forth in
Exhibit A.

7.3 GNE License Fee. Upon receipt of invoice from Tercica, Insmed shall
reimburse Tercica for license payments made to GNE pursuant to Section G.1(a)(x)
of Exhibit G to the GNE US License. For clarity, Insmed shall have no further
obligation under this Section 7.3 upon Insmed’s reimbursement of Tercica for the
final license payment made by Tercica to GNE pursuant to Section G.1(a)(x) of
Exhibit G to the GNE US License, which final license payment is the last payment
made to GNE by Tercica under such section of the GNE US License before the
expiration of the last to expire patent in the BP3 Patents (as that term is
defined in Section 1.7 of the GNE US License) existing in the United States. For
additional clarity, nothing in this Section 7.3 shall be construed to limit or
amend Tercica’s obligation to pay GNE any license payments due pursuant to
Section G.1(a)(x) of Exhibit G to the GNE US License.

7.4 Taxes. A Party receiving a payment pursuant to this Article 7 shall pay any
and all taxes levied on such payment. If applicable law requires that taxes be
deducted and withheld from a payment made pursuant to this Article 7, the
remitting Party shall (i) deduct those taxes from the payment; (ii) pay the
taxes to the proper taxing authority; and (iii) send evidence of the obligation
together with proof of payment to the other Party within sixty (60) days
following that payment.

 

33



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

7.5 Blocked Currency. In each country where the local currency is blocked and
cannot be removed from the country, royalties accrued in that country shall be
paid to the other Party in the country in local currency by deposit to a local
bank designated by such Party, unless the Parties otherwise agree.

7.6 Foreign Exchange. The rate of exchange to be used in computing the amount of
currency equivalent in Dollars owed to a Party under this Agreement shall be
made at the period-end rate of exchange quoted on the last business day of the
applicable calendar quarter by Citibank in New York City.

7.7 Late Payments. If a Party does not receive payment of any sum due to it on
or before the due date, simple interest shall thereafter accrue on the sum due
to such Party until the date of payment at the per annum rate of two percent
(2%) over the then-current prime rate quoted by Citibank in New York City or the
maximum rate allowable by applicable law, whichever is greater. All payments
made hereunder shall be made net of any withholding taxes.

7.8 Financial Records; Audits. Each Party will maintain complete and accurate
records in sufficient detail to permit the other Parties to confirm the accuracy
of the Development Costs incurred by such Party and the calculation of royalty
payments, Operating Profit (Loss), and other compensation payable under this
Agreement. In addition, Insmed will maintain complete and accurate records of
its Named Patient Basis sales under Sections 3.1(b) and (d) in sufficient detail
to permit GNE or Tercica to confirm the accuracy of such sales. Upon reasonable
prior notice, such records shall be open during regular business hours for a
period of three (3) years from the creation of individual records for
examination at the auditing Party’s expense, and not more often than once each
calendar year, by an independent certified public accountant selected by the
auditing Party and reasonably acceptable to the audited Party for the sole
purpose of verifying for the auditing Party the accuracy of the financial
reports furnished by the audited Party pursuant to this Agreement or of any
payments made by the audited Party to the non-audited Party pursuant to this
Agreement. Any such auditor shall not disclose the audited Party’s Confidential
Information to the auditing Party, except to the extent such disclosure is
necessary to verify the accuracy of the financial reports furnished by the
audited Party or the amount of payments due by the audited Party under this
Agreement. Any amounts shown to be owed but unpaid shall be paid within thirty
(30) days from the accountant’s report, plus interest (as set forth in
Section 7.6) from the original due date. The auditing Party shall bear the full
cost of such audit unless such audit discloses an underpayment of the amount
actually owed during the applicable calendar year of more than five percent
(5%), in which case the audited Party shall bear the full cost of such audit.

ARTICLE 8

INTELLECTUAL PROPERTY

8.1 Prosecution of Patents.

(a) Licensed Patents. Tercica or GNE (as such rights and obligations are
allocated between Tercica and GNE under the GNE Licenses) shall have the sole
right and authority to prepare, file, prosecute (including any interferences,
reissue proceedings and

 

34



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

reexaminations) and maintain the Licensed Patents on a worldwide basis. Tercica
or GNE (as such rights and obligations are allocated between Tercica and GNE
under the GNE Licenses) shall be responsible for all costs and expenses related
to such preparation, filing, prosecution and maintenance of such Licensed
Patents.

(b) Insmed Patents. Except as otherwise provided in this Section 8.1(b), Insmed
shall have the sole right and authority to prepare, file, prosecute (including
any interferences, reissue proceedings and reexaminations) and maintain the
patents within the Insmed Patents on a worldwide basis. Except as set forth in
this Section 8.1(b), Insmed shall be responsible for all costs and expenses
related to such preparation, filing, prosecution and maintenance of such patents
within the Insmed Patents. In the event that Tercica or GNE is the Opt-In Party
for any Product for an Opt-In Indication, after the proper exercise of the
Opt-In, and unless and until such Party exercises the Opt-Out with respect to
such Permitted Indication: (i) Insmed shall provide such Opt-In Party reasonable
opportunity to review and comment on such prosecution efforts regarding such
patents relating to a Product for the Opt-In Indication within the Insmed
Patents, (ii) Insmed shall provide such Opt-In Party with a copy of material
communications from any patent authority in the Territory regarding such patents
within the Insmed Patents, and shall provide drafts of any material filings or
responses to be made to such patent authorities a reasonable amount of time in
advance of submitting such filings or responses, and (iii) if Insmed determines
in its sole discretion to abandon or not maintain any patent within such patents
within the Insmed Patents anywhere in the Territory, then Insmed shall provide
such Opt-In Party with thirty (30) days prior written notice of such
determination (or such other period of time reasonably necessary to allow such
Opt-In Party to assume such responsibilities) and shall provide such Opt-In
Party with the opportunity to prepare, file, prosecute and maintain such patent
in the Territory on behalf of Insmed at such Opt-In Party’s sole expense.

(c) Cooperation in Prosecution. Each Party shall provide the other Parties all
reasonable assistance and cooperation in the patent prosecution efforts to the
extent necessary or useful for the exercise of the other Parties’ right to
control patents as provided above in this Section 8.1, including providing any
necessary powers of attorney and executing any other required documents or
instruments for such prosecution.

8.2 Infringement of Patents by Third Parties.

(a) Notification. Each Party shall promptly notify the other Parties in writing
of any existing or threatened infringement of the Licensed Patents or any
patents within the Insmed Patents of which it becomes aware, and shall provide
evidence in such Party’s possession demonstrating such infringement.

(b) Infringement of Licensed Patents. Tercica or GNE (as such rights and
obligations are allocated between Tercica and GNE under the GNE Licenses) shall
have the exclusive right, but not the obligation, to bring, at Tercica’s or
GNE’s (as applicable) expense and in its sole control, an appropriate suit or
other action against any person or entity engaged in such infringement of a
Licensed Patent.

 

35



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

(c) Infringement of Insmed Patents. Insmed shall have the exclusive right, but
not the obligation, to bring, at Insmed’s expense and in its sole control, an
appropriate suit or other action against any person or entity engaged in such
infringement of a patent within the Insmed Patents.

8.3 Infringement of Third Party Rights.

(a) Notice. If any Product manufactured, used or sold by either Party, its
Affiliates, licensees or sublicensees becomes the subject of a Third Party’s
claim or assertion of infringement of a patent granted by a jurisdiction within
the Territory relating to the manufacture, use, sale, offer for sale or
importation of a Product, and if Tercica or GNE is the Opt-In Party for a
Product for any Opt-In Indication implicated in such claim or assertion, then:
(i) if the Opt-In Party first has notice of the claim or assertion, it shall
promptly notify Insmed; and (ii) if Insmed first has notice of the claim or
assertion, it shall promptly notify such Opt-In Party. The Parties shall then
promptly meet to consider the claim or assertion and the appropriate course of
action.

(b) Defense. Insmed shall have the first right, but not the obligation, to
defend any such claim, the costs to conduct such defense being at Insmed’s sole
expense. If Insmed does not commence actions to defend such claim within five
(5) business days after it had notice thereof, then such Opt-In Party shall have
the right, but not the obligation, to control the defense of such claim by
counsel of its choice, at such Opt-In Party’s sole expense. Each of Insmed and
the Opt-In Party shall reasonably cooperate with the other Party and shall give
reasonable consideration to the other Party’s input, including if required to
conduct such defense, furnishing a power of attorney.

(c) Settlement. Neither Party shall enter into any settlement of any claim
described in this Section 8.3 that affects the other Parties’ rights or
interests without such other Parties’ written consent, which consent shall not
be unreasonably withheld or delayed.

ARTICLE 9

CONFIDENTIALITY

9.1 Confidential Information. All information, whether in oral, written, graphic
or electronic form, disclosed by either Party (“Disclosing Party”) to the other
and/or any of its subsidiaries, subdivisions, parent companies, affiliates
agents or consultants (“Receiving Party”), and all notes, documents and
materials prepared by or for either Party which reflect, interpret, evaluate,
include or are derived therefrom, shall be deemed to be “Confidential
Information.” In particular, Confidential Information shall include, without
limitation, any trade secret, proprietary information, invention, research and
development work, work-in-process, technology, technique, know-how, design,
specification, program, unpublished data, procedure (including operating
procedures), computer software, data base or programming, idea, sample,
strategy, budget, projection, development, process, formulation, method,
guideline, policy, proposal, contract, test data or data file, or any
engineering, manufacturing, marketing, servicing, financing, pricing, cost,
profit, personnel or salary structure/compensation information relating to the
past, present or future operations, products, services, technology, sales,
suppliers, clients, customers, employees, investigators, investors or business
of Disclosing Party. In addition,

 

36



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

“Confidential Information” includes any trade secrets, data (technical or
non-technical) or confidential information relating to the past, present or
future operations, organization, business, projects or finances of any Third
Party to which Disclosing Party owes a duty of confidentiality including,
without limitation, the mere fact that Disclosing Party is or may be working
with or for any client.

9.2 Non-use; Nondisclosure of Confidential Information. Receiving Party shall
not use or disclose such Confidential Information to others (except its
employees, Affiliates and sublicensees who reasonably require same for the
purposes hereof and who are bound to it by a like obligation as to
confidentiality except as required by law) without the express written
permission of Disclosing Party, except for Confidential Information that (a) can
be demonstrated by written records to be known to Receiving Party from a source
other than Disclosing Party at the time of receipt; or (b) was subsequently
otherwise legally acquired by Receiving Party from a Third Party having an
independent right to disclose the information; or (c) is now or later becomes
publicly known without breach of this Agreement by Receiving Party or any Party
that received such Confidential Information from Receiving Party.

9.3 Permitted Disclosure of Confidential Information. Any Party may disclose the
other Party’s Confidential Information to the extent such disclosure is required
by law, regulations (including without limitation the rules and regulations
promulgated by the United States Securities Exchange Commission) and valid court
order, provided that such Party gives the other Party reasonable notice of such
disclosure and uses reasonable efforts to obtain confidential treatment or a
protective order for such information. Tercica shall have the right to disclose
Insmed’s Confidential Information to the extent such disclosure is required to
satisfy its obligations under the GNE Licenses or any agreements with Ipsen,
provided that such persons undertake to keep confidential such Confidential
Information.

9.4 Other Permitted Disclosure. Except as otherwise expressly provided herein or
as otherwise set forth in Section 9.3, to the extent reasonably necessary to
carry on the activities contemplated in this Agreement, a Party shall be
permitted to (a) disclose or grant use of Confidential Information received
under this Agreement to any of its permitted sublicensees, agents, consultants,
clinical investigators, collaborators or contractors, under confidentiality and
non-use obligations at least as stringent as those set forth in this Article 9;
(b) disclose Confidential Information received under this Agreement to actual or
potential professional investors, acquirers, merger or other business partners
or retained professional advisors (e.g. attorneys, accountants and investment
bankers), under confidentiality and non-use obligations at least as stringent as
those set forth in this Article 9; and (c) to a Regulatory Authority to the
extent necessary for obtaining Marketing Authorization for a Product.

9.5 Press Release. The Parties agree that the material terms of this Agreement
are included within the Confidential Information of all Parties, subject to the
special authorized disclosure set forth in this Section 9.5. Tercica and Insmed
have agreed to make a joint public announcement of the execution of this
Agreement substantially in the form of the press release attached as Exhibit F
on or after the Effective Date.

 

37



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

9.6 Publication.

(a) If Opt-In Rights Have Not Been Exercised. In the event that (i) neither
Tercica nor GNE has exercised its Opt-In rights under Section 4.2 when they
became due, or (ii) the Opt-In Party has subsequently exercised its Opt-Out
right under Section 4.4, then Insmed shall have the right to publish or orally
deliver a scientific article or speech relating to the development of Product
for the Permitted Indication subject to the confidentiality restrictions
described in Sections 9.1 through 9.4.

(b) If Opt-In Rights Have Been Exercised. In the event that either Tercica or
GNE has exercised its Opt-In rights under Section 4.2, or during such time
period as such rights are ongoing, and provided such Opt-In Party has not yet
exercised its Opt-Out right under Section 4.4, then if Insmed or the Opt-In
Party (or potential Opt-In Party) wishes to publish or orally deliver a
scientific article or speech relating to the development of Product for the
Opt-In Indication, then the following shall apply: The Party wishing to make
such proposed oral disclosure or written publication shall submit to the other
Party a draft of each such proposed oral disclosure or written publication at
least thirty (30) days prior to the anticipated oral disclosure or the
submission of the written publication. As soon as reasonably possible, but in no
event more than thirty (30) days after receipt of an advance copy of a
publishing Party’s proposed oral disclosure or written publication, the
reviewing Party shall inform the publishing Party if the proposed oral
disclosure or written publication contains any of the reviewing Party’s
Confidential Information or could be expected to have a material adverse effect
on any patent rights of the reviewing Party. If so requested by the reviewing
Party, the publishing Party shall amend any proposed oral disclosure or written
publication to the extent necessary to protect the Confidential Information of
the reviewing Party of which the publishing Party is made aware by the reviewing
Party and, if so requested by the reviewing Party, shall delay such proposed
oral disclosure or written publication for a reasonable period of time to permit
the timely preparation of a patent application by the reviewing Party.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

10.1 Representations and Warranties of Tercica. Tercica makes the following
covenants, representations and warranties to each of the other Parties, as of
the Effective Date, and does so in full understanding and acknowledgement that
each of the other Parties is relying on the said representations and warranties
in entering into the present Agreement:

(a) Status. Tercica is a corporation organized and existing under the laws of
the State of Delaware. No action has been taken by the directors, officers or
shareholders of Tercica to dissolve Tercica. Tercica has the corporate power and
authority to enter into the present Agreement and to perform all its obligations
hereunder.

(b) All Necessary Proceedings. Tercica has taken all necessary corporate actions
and proceedings to enable it to enter into the present Agreement.

(c) No Violation. The execution, delivery and performance of this Agreement by
it (i) does not and will not violate or conflict with any provision of law or
any provision of its articles of incorporation or by-laws; and (ii) does not and
will not, with or

 

38



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

without the passage of time or the giving of notice, result in the breach of, or
constitute a default, cause the acceleration of performance, or require any
consent under, or result in the creation of any lien, charge or encumbrance upon
any of its property or assets pursuant to any material instrument or agreement
to which it is a party or by which it or its properties may be bound or
affected.

(d) GNE Licenses. As of the Effective Date, (i) the GNE Licenses are in full
force and in effect in accordance with their terms, (ii) Tercica is not in
default or breach in any material respect of the GNE Licenses, (iii) to
Tercica’s knowledge, there is no cause for early termination of the GNE
Licenses, (iv) Tercica has provided to Insmed a copy of the GNE Licenses; and
(v) the terms under this Agreement are not in conflict with the terms in the GNE
Licenses. Tercica shall (A) comply with and observe in all material respects its
obligations under the GNE Licenses and (B) not terminate or otherwise modify any
terms or conditions of the GNE Licenses in any manner that would materially
adversely affect Insmed’s rights under this Agreement without the prior written
consent of Insmed.

10.2 Representations and Warranties of Insmed. Insmed makes the following
covenants, representations and warranties to each of the other Parties, as of
the Effective Date, and does so in full understanding and acknowledgement that
each of the other Parties is relying on the said representations and warranties
in entering into the present Agreement:

(a) Status. Insmed is a corporation organized and existing under the laws of
Virginia. No action has been taken by the directors, officers or shareholders of
Insmed to dissolve Insmed. Insmed has the corporate power and authority to enter
into the present Agreement and to perform all its obligations hereunder.

(b) All Necessary Proceedings. Insmed has taken all necessary corporate actions
and proceedings to enable it to enter into the present Agreement.

(c) No Violation. The execution, delivery and performance of this Agreement by
it (i) does not and will not violate or conflict with any provision of law or
any provision of its articles of incorporation or by-laws; and (ii) does not and
will not, with or without the passage of time or the giving of notice, result in
the breach of, or constitute a default, cause the acceleration of performance,
or require any consent under, or result in the creation of any lien, charge or
encumbrance upon any of its property or assets pursuant to any material
instrument or agreement to which it is a party or by which it or its properties
may be bound or affected.

(d) Existing Patients. Insmed has provided to Tercica and GNE the accurate
maximum number of all Existing Patients as of the Execution Date as such number
is set forth in Section 3.1(a) above.

(e) No Other Agreements. As of the Effective Date, Insmed has neither entered
into nor is a party to any agreement with either Tercica or GNE that relates to
the subject matter of the Lawsuit, with the sole exception of this Agreement,
the UK Proceedings Settlement Agreement, and the Permanent Injunction.

 

39



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

10.3 Representations and Warranties of GNE. GNE makes the following covenants,
representations and warranties to each of the other Parties, as of the Effective
Date, and does so in full understanding and acknowledgement that each of the
other Parties is relying on the said representations and warranties in entering
into the present Agreement:

(a) Status. GNE is a corporation organized and existing under the laws of the
State of Delaware. No action has been taken by the directors, officers or
shareholders of GNE to dissolve GNE. GNE has the corporate power and authority
to enter into the present Agreement and to perform all its obligations
hereunder.

(b) All Necessary Proceedings. GNE has taken all necessary corporate actions and
proceedings to enable it to enter into the present Agreement.

(c) No Violation. The execution, delivery and performance of this Agreement by
it (i) does not and will not violate or conflict with any provision of law or
any provision of its articles of incorporation or by-laws; and (ii) does not and
will not, with or without the passage of time or the giving of notice, result in
the breach of, or constitute a default, cause the acceleration of performance,
or require any consent under, or result in the creation of any lien, charge or
encumbrance upon any of its property or assets pursuant to any material
instrument or agreement to which it is a party or by which it or its properties
may be bound or affected.

10.4 THE WARRANTIES SET OUT ABOVE ARE THE ONLY WARRANTIES GIVEN BY ANY PARTY AND
ARE MADE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED. THERE IS NO OTHER
CONDITION OR WARRANTY RELATING TO PRODUCT MERCHANTABILITY OR FIT FOR ANY
PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY EXCLUDED AND DISCLAIMED.

ARTICLE 11

INDEMNIFICATION

11.1 Indemnification by Tercica. Tercica shall defend, indemnify, and hold
Insmed and GNE and each of Insmed’s and GNE’s respective officers, directors,
employees, and agents harmless from and against any and all Third Party claims,
suits, proceedings, damages, expenses (including court costs and reasonable
attorneys’ fees and expenses), and recoveries (collectively, “Claims”) to the
extent that such Claims arise out of, are based on, or result from (a) the
development, manufacture, storage, handling, use, promotion, sale, offer for
sale, and importation of Products by Tercica or its sublicensees or Affiliates;
(b) a breach of any of Tercica’s representations, warranties, and obligations
under the Agreement; or (c) the willful misconduct or negligent acts of Tercica,
its Affiliates, or the officers, directors, employees, or agents of Tercica or
its Affiliates. The foregoing indemnity obligation shall not apply if the
indemnifiable Party fails to comply with the indemnification procedures set
forth in Section 11.4, or to the extent that any Claim arises from, is based on,
or results from (i) the development, manufacture, storage, handling, use,
promotion, sale, offer for sale, and importation of Products by Insmed or GNE or
their respective Affiliates, sublicensees, or distributors; (ii) a breach of any
of Insmed’s or GNE’s respective representations, warranties, and obligations
under the Agreement; or (iii) the willful misconduct or negligent acts of Insmed
or GNE or their respective Affiliates, or the officers, directors, employees, or
agents thereof.

 

40



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

11.2 Indemnification by Insmed. Insmed shall defend, indemnify, and hold Tercica
and GNE and each of Tercica’s and GNE’s respective officers, directors,
employees, and agents harmless from and against any and all Claims to the extent
that such Claims arise out of, are based on, or result from (a) the development,
manufacture, storage, handling, use, promotion, sale, offer for sale, and
importation of Products by Insmed or its Affiliates, sublicensees, or
distributors; (b) a breach of any of Insmed’s representations, warranties, and
obligations under the Agreement; or (c) the willful misconduct or negligent acts
of Insmed or its Affiliates, or the officers, directors, employees, or agents of
Insmed or its Affiliates. The foregoing indemnity obligation shall not apply if
the indemnifiable Party fails to comply with the indemnification procedures set
forth in Section 11.4, or to the extent that any Claim arises from, is based on,
or results from (i) the development, manufacture, storage, handling, use,
promotion, sale, offer for sale, and importation of Products by Tercica or GNE
or their respective Affiliates or sublicensees for the treatment of Permitted
Indications; (ii) a breach of any of Tercica’s or GNE’s respective
representations, warranties, and obligations under the Agreement; or (iii) the
willful misconduct or negligent acts of Tercica or GNE or their respective
Affiliates, or the officers, directors, employees, or agents thereof.

11.3 Indemnification by GNE. GNE shall defend, indemnify, and hold Tercica and
Insmed and each of Tercica’s and Insmed’s respective officers, directors,
employees, and agents harmless from and against any and all Claims to the extent
that such Claims arise out of, are based on, or result from (a) the development,
manufacture, storage, handling, use, promotion, sale, offer for sale, and
importation of Products by GNE or its Affiliates, sublicensees, or distributors;
(b) a breach of any of GNE’s representations, warranties, and obligations under
the Agreement; or (c) the willful misconduct or negligent acts of GNE or its
Affiliates, or the officers, directors, employees, or agents of GNE or its
Affiliates. The foregoing indemnity obligation shall not apply if the
indemnifiable Party fails to comply with the indemnification procedures set
forth in Section 11.4, or to the extent that any Claim arises from, is based on,
or results from (i) the development, manufacture, storage, handling, use,
promotion, sale, offer for sale, and importation of Products by Tercica or
Insmed or their respective Affiliates or sublicensees; (ii) a breach of any of
Tercica’s or Insmed’s respective representations, warranties, and obligations
under the Agreement; or (iii) the willful misconduct or negligent acts of
Tercica or Insmed or their respective Affiliates, or the officers, directors,
employees, or agents thereof.

11.4 Indemnification Procedures. The Party claiming indemnity under this Article
10 (the “Indemnified Party”) shall give written notice to the Party from whom
indemnity is being sought (the “Indemnifying Party”) promptly after learning of
such Claim. The Indemnified Party shall provide the Indemnifying Party with
reasonable assistance, at the Indemnifying Party’s expense, in connection with
the defense of the Claim for which indemnity is being sought. The Indemnified
Party may participate in and monitor such defense with counsel of its own
choosing at its sole expense; provided, however, the Indemnifying Party shall
have the right to assume and conduct the defense of the Claim with counsel of
its choice. The Indemnifying Party shall not settle any Claim without the prior
written consent of the Indemnified Party, not to be unreasonably withheld,
unless the settlement involves only the payment of money by the Indemnifying
Party. So long as the Indemnifying Party is actively defending the Claim in good
faith, the Indemnified

 

41



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

Party shall not settle any such Claim without the prior written consent of the
Indemnifying Party. If the Indemnifying Party does not assume and conduct the
defense of the Claim as provided above, (a) the Indemnified Party may defend
against, and consent to the entry of any judgment or enter into any settlement
with respect to the Claim in any manner the Indemnified Party may deem
reasonably appropriate (and the Indemnified Party shall be given written notice
to the Indemnifying Party of any settlement thereof and shall not settle without
the consent of the Indemnifying Party), and (b) the Indemnifying Party will
remain responsible to indemnify the Indemnified Party as provided in this
Article 11.

11.5 Limitation of Liability. NONE OF THE PARTIES SHALL BE LIABLE TO ANY OTHER
PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS SECTION 11.5 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTIONS 11.1, 11.2 OR
11.3, OR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF ITS CONFIDENTIALITY
OBLIGATIONS IN ARTICLE 9.

11.6 Insurance. Each Party shall procure and maintain insurance, including
product liability insurance, adequate to cover its obligations hereunder and
which are consistent with normal business practices of prudent companies
similarly situated at all times during which any Product is being clinically
tested in human subjects or commercially distributed or sold. It is understood
that such insurance shall not be construed to create a limit of either Party’s
liability with respect to its indemnification obligations under this Article 11.
Each Party shall provide the other with written evidence of such insurance upon
request. Each Party shall provide the other with written notice at least thirty
(30) days prior to the cancellation, non renewal or material change in such
insurance or self-insurance which materially adversely affects the rights of the
other Party hereunder.

ARTICLE 12

TERM AND TERMINATION

12.1 Term and Overview of Termination Rights.

(a) Term. The term of the Agreement shall commence on the Effective Date and,
unless sooner terminated as provided herein, shall continue in full force and
effect on a country-by-country basis until the later of (a) the expiration of
all payment obligations described in Article 7 in such country; and (b) the
expiration of Tercica and GNE’s Opt-In rights under Section 4.2 (the “Term”).
Articles 1, 2, 9, 11 (to the extent the Claims arise from actions or omissions
under this Agreement), 13 and 14 and Sections 3.2, 3.4, 3.5, 3.6, 7.8 and 12.6
shall survive the expiration of this Agreement. In addition and pursuant to
their terms, the Permanent Injunction and UK Proceedings Settlement Agreement
shall remain in full force and effect following expiration of this Agreement.

 

42



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

(b) Overview of Termination. As further described in Sections 12.3 and 12.4,
each Party has certain rights to terminate the Agreement in its entirety or on
an indication-by-indication basis depending on whether another Party has
breached this Agreement generally or with respect to a specific Permitted
Indication or Non-Permitted Indication. Section 12.2 sets forth the general
procedures applicable in the event that a Party commits a Material Breach of the
Agreement. Sections 12.3 and 12.4 describe the specific rights of GNE, Tercica
and Insmed to terminate the Agreement in its entirety or on an
indication-by-indication basis due to the breach by another Party.

12.2 Material Breach; Procedures Applicable in Event of a Material Breach by a
Party. If a Party is in material breach or default with respect to any term or
provision hereof and as specified below (such breach, a “Material Breach”), then
the non-breaching Party(ies) shall have the right to terminate this Agreement,
either in its entirety or on an indication-by-indication basis (as further set
forth in Sections 12.3 and 12.4 below), by providing such breaching Party
written notice of termination detailing such Material Breach, provided that such
notice of termination shall only become effective at the end of a ninety
(90) day period (however, termination shall become effective at the end of ten
(10) days if Insmed or its Affiliates or Sublicensees challenge(s) the validity
or enforceability of any patent or patent application that is included in the
Licensed Patents anywhere in the Territory and at the end of thirty (30) days in
the case of failure to pay) after such notice is received by the breaching
Party, and only if such breaching Party fails to cure such Material Breach
during the same period. Notwithstanding anything to the contrary in this
Section 12.2, each of Tercica, Insmed, and GNE may elect not to exercise its
right to terminate this Agreement in its entirety or an indication-by-indication
basis pursuant to this Article 12 for another Party’s uncured Material Breach,
but instead elect to allow this Agreement to continue in effect, in which case,
the breaching Party shall continue to be liable to the non-breaching Party(ies)
for such Material Breach. The non-breaching Party(ies) shall be entitled to
pursue legal and equitable remedies arising from such Material Breach that are
available to it or them (as applicable), regardless of whether such
non-breaching Party(ies) terminates this Agreement for such Material Breach.

12.3 Termination by GNE and/or Tercica for Insmed’s Material Breach.

(a) General Right to Terminate for Material Breach by Insmed.

(i) Tercica’s and GNE’s Right to Terminate.

(1) Right to Terminate with Consent. Subject to Section 12.3(a)(i)(2) below,
each of Tercica and GNE shall have the right to terminate this Agreement in its
entirety pursuant to Section 12.2 above, with the other non-breaching Party’s
consent if: (A) Insmed commits a Material Breach with respect to a Non-Permitted
Indication or ALS Indication (including without limitation, Insmed’s sales of a
Product beyond the scope of its license under Section 3.1(a) or Section 3.1(d)
for the Non-Permitted Indication or the ALS Indication, respectively);
(B) Insmed breaches any of its representations, warranties, obligations, or
covenants under this Agreement which are not specific to a particular Permitted
Indication; (C) Insmed breaches the terms of the Permanent Injunction;
(D) Insmed breaches the terms of the UK Proceedings Settlement Agreement; or
(E) Insmed commits a Material Breach with respect to more than one Permitted
Indication.

 

43



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

(2) Unilateral Right to Terminate. Notwithstanding Section 12.3(a)(i)(1) above,
GNE shall have the right to terminate this Agreement in its entirety pursuant to
Section 12.2 above, without Tercica’s consent if: (A) Insmed or its Affiliates
or Sublicensees challenge(s) the validity or enforceability of any patent or
patent application that is included in the GNE Patents anywhere in the Territory
(whether or not with respect to a particular Permitted Indication); or
(B) Insmed breaches its payment obligations to GNE under Article 7.
Notwithstanding Section 12.3(a)(i)(1) above, Tercica shall have the right to
terminate this Agreement in its entirety pursuant to Section 12.2 above, without
GNE’s consent if: (Y) Insmed or its Affiliates or Sublicensees challenge(s) the
validity or enforceability of any patent or patent application that is included
in the Licensed Patents and that is not a GNE Patent anywhere in the Territory
(whether or not with respect to a particular Permitted Indication); or
(Z) Insmed breaches its payment obligations to Tercica under Article 7.

(ii) Consequences of Termination by Tercica or GNE. If Tercica or GNE terminates
this Agreement in its entirety pursuant to Section 12.3(a)(i) above, then:

(1) the licenses granted to Insmed in Section 3.1 shall immediately terminate;

(2) the Permanent Injunction and the UK Proceedings Settlement Agreement shall
each remain in full force and effect;

(3) Insmed shall immediately cease to make, have made, use, sell, offer for sale
or import any Product, either by itself or through an Affiliate, Sublicensee or
subcontractor, in all countries of the Other Territory where an unexpired claim
included in the Licensed Patents covers the composition of matter of, or the
method of making or using, any component contained in such Product;

(4) within five (5) business days after the effective date of such termination,
in the event and to the extent of any Infringing Activity, Insmed shall be
automatically enjoined from engaging in and from inducing any Third Party to
engage in any such Infringing Activity, such injunction to remain and continue
in full force and effect until the expiration of the last to expire of such GNE
Patents covering such Infringing Activity, on a country-by-country basis; and

(5) all rights and obligations under this Agreement shall terminate except for
the Parties’ rights and obligations under Sections 3.2, 3.4, 3.5, 3.6, 7.8 and
12.6, and Articles 1, 2, 9, 11 (to the extent the Claims arise from actions or
omissions under this Agreement), 13 and 14.

(b) Additional Rights to Terminate for Insmed’s Material Breach Where Such
Material Breach is with Respect to a Specific Permitted Indication that is an
Opt-In Indication.

(i) Opt-In Party’s Right to Terminate. If Insmed commits a Material Breach with
respect to a Permitted Indication that is an Opt-In Indication, then the Opt-In
Party shall have the right, without the other, non-Opt-In Party’s consent, to
terminate this Agreement only with respect to such Opt-In Indication, pursuant
to Section 12.2 above.

 

44



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

Notwithstanding the foregoing sentence, and as further described in
Section 12.3(b)(iii), under certain circumstances, GNE shall also have the right
to terminate this Agreement with respect to an Opt-In Indication even if GNE is
not the Opt-In Party for such Opt-In Indication.

(ii) Consequences of Termination by an Opt-In Party. If an Opt-In Party
terminates this Agreement with respect to a particular Opt-In Indication
pursuant to Section 12.3(b)(i) above, then:

(1) the licenses granted to Insmed in Section 3.1 shall immediately terminate
with respect to such Opt-In Indication;

(2) the Permanent Injunction and the UK Proceedings Settlement Agreement shall
each remain in full force and effect;

(3) the Opt-In Party shall have the right to take over development of such
Opt-In Indication in its entirety, at its own expense, in accordance with the
financial consequences as described in the remainder of this
Section 12.3(b)(ii)(3). If the Opt-In Party elects to take over development of
such Opt-In Indication in its entirety, then the Percentage Interest of Insmed
in such Opt-In Indication shall be reduced to a portion equal to the result of
the following formula:

 

50% x   [  

Total Development Costs actually funded by Insmed prior to the date of the Material Breach

50% x (Total Development Costs incurred by Insmed and the Opt-In Party to obtain regulatory

approval of such Product in the given country at issue)

  ]

The profit-sharing arrangement (as adjusted pursuant to the formula in this
Section 12.3(b)(ii)(3)) shall continue only until the payments so received by
Insmed equal the Development Costs actually incurred by Insmed for the Product
for such Opt-In Indication, after which the profit share arrangement for such
Opt-In Indication shall terminate. For illustration, if Insmed has actually
funded $4 million of the total Development Costs prior to the date of the
Material Breach, and the total Development Costs incurred by Insmed and such
Opt-In Party to obtain regulatory approval of the Product in a given country at
issue is $20 million, then Insmed’s newly calculated Percentage Interest after
such termination shall be 50% x ($4 million/(50% x $20 million)) = 20%. The
Opt-In Party shall share Operating Profit (Loss) with Insmed for such Product
for such Permitted Indication in such country on a 80:20 basis until Insmed
receives a total of $4 million in proceeds from such Operating Profit (Loss)
sharing, after which the profit share arrangement shall terminate. The principle
of this illustration shall also apply to Sections 12.3(b)(iii)(3),
12.4(b)(ii)(2)(b), and 12.5(b).

After the termination of the profit share arrangement for such Opt-In Indication
pursuant to subsection (3) above, the Opt-In Party shall pay to Insmed royalties
on the Net Sales for such Opt-In Indication at a rate of [***], and such royalty
payment obligation shall expire in a given Sale Country on a Sale
Country-by-Sale Country basis, upon the later of (A) the expiration of the last
to expire Insmed Patents existing in such Sale Country that would be infringed
by the use, sale, offer for sale, or importation of such Product for use in such
Opt-In Indication in such Sale Country but for the license grant in
Section 3.2(b), and (B) the expiration of the last to expire Insmed Patents
existing in such Sale Country or other country that covers the actual method of
manufacture or use of the Product (or a component thereof) as practiced by
Insmed in the manufacture of the Product in such Sale Country or such other
country that is subsequently sold for use in such Opt-In Indication in such Sale
Country;

 

45



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

(4) the Opt-In Party (a) shall become, if not already, the Booking Party for
such Opt-In Indication; and (b) shall have the final decision making authority
in the commercialization of such Product for such Opt-In Indication.

(iii) Right and Consequences of Termination by GNE When It is Not the Opt-In
Party for the Permitted Indication. Notwithstanding anything to the contrary in
this Section 12.3(b), if Insmed commits a Material Breach with respect to an
Opt-In Indication when Tercica is the Opt-In Party for such Opt-In Indication,
then GNE shall have the right to terminate this Agreement with respect to such
Opt-In Indication only in the event that Insmed’s Material Breach is an
underpayment to GNE of the royalties under Section 7.1(b). In the event of such
termination:

(1) the licenses granted to Insmed in Section 3.1 shall immediately terminate
with respect to such Permitted Indication;

(2) the Permanent Injunction and the UK Proceedings Settlement Agreement shall
each remain in full force and effect;

(3) Tercica shall have the right to take over development of such Permitted
Indication in its entirety, at its own expense, in accordance with the financial
consequences as described in remainder of this Section 12.3(b)(iii)(3). If
Tercica elects to take over development of such Permitted Indication in
entirety, then the Percentage Interest of Insmed in such Permitted Indication
shall be reduced to a portion equal to the result of the following formula:

 

50% x   [  

Total Development Costs actually funded by Insmed prior to the date of the Material Breach

50% x (Total Development Costs incurred by Insmed and the Opt-In Party to obtain regulatory

approval of such Product in the given country at issue)

  ]

The profit-sharing arrangement (as adjusted pursuant to the formula in this
Section 12.3(b)(iii)(3)) shall continue only until the payments so received by
Insmed equal the Development Costs actually incurred by Insmed for a Product for
such indication. The formula provided in this Section 12.3(b)(iii)(3) shall be
interpreted based on the same principle set forth in the illustration in
Section 12.3(b)(ii)(3). Thereafter the profit share arrangement for such
indication shall terminate and Tercica shall pay to Insmed royalties on the Net
Sales for such Opt-In Indication at a rate of [***], and such royalty payment
obligation shall expire in a given Sale Country on a Sale Country-by-Sale
Country basis, upon the later of (A) the expiration of the last to expire Insmed
Patents existing in such Sale Country that would be infringed by the use, sale,
offer for sale, or importation of such Product for use in such Opt-In Indication
in such Sale Country but for the license grant in Section 3.2(b), and (B) the
expiration of the last to expire Insmed Patents existing in such Sale Country or
other country that covers the actual method of manufacture or use of such
Product (or a component thereof) as practiced by Insmed in the manufacture of
such Product in such Sale Country or such other country that is subsequently
sold for use in such Opt-In Indication in such Sale Country;

 

46



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

(4) Tercica (a) shall become, if not already, the Booking Party for such Opt-In
Indication; (b) shall have the final decision making authority in the
commercialization of such Product for such Opt-In Indication; (c) shall make
payments to GNE from the proceeds received from such future sales of a Product
for such Opt-In Indication to cover both the royalties otherwise due for such
future sales and the unpaid royalties from sales booked prior to such
termination; and (d) shall reserve all rights to seek recovery from Insmed for
such royalty payments made to GNE by Tercica that account for the unpaid
royalties from sales booked prior to such termination and Insmed shall have the
obligation to reimburse Tercica for all such payments, together with all costs
and expenses incurred by Tercica in seeking such recovery from Insmed.

(c) Additional Rights to Terminate for Insmed’s Material Breach Where Such
Material Breach is with Respect to a Permitted Indication other than an Opt-In
Indication.

(i) Tercica’s and GNE’s Right to Terminate. If Insmed commits a Material Breach
with respect to a Permitted Indication other than an Opt-In Indication, then
each of Tercica and GNE shall have the right to terminate this Agreement with
respect to such Permitted Indication pursuant to Section 12.2 above, provided
that, if at the time of such proposed termination, the Opt-In rights of Tercica
and GNE with respect to such Permitted Indication under Section 4.2 have not
expired or lapsed, then the Party seeking to terminate this Agreement with
respect to such Permitted Indication shall obtain the written consent of the
other non-breaching Party prior to such termination.

(ii) Consequences of Termination by Tercica or GNE. If Tercica or GNE terminates
this Agreement with respect to a particular Permitted Indication pursuant to
Section 12.3(c)(i) above, then:

(1) such Permitted Indication shall thereafter be deemed, for all purposes under
this Agreement to be a Non-Permitted Indication; and

(2) the remaining provisions set forth in this Agreement shall otherwise remain
in full force and effect.

12.4 Termination by Insmed for GNE’s and/or Tercica’s Material Breach.

(a) Termination of the Agreement in its Entirety by Insmed for Tercica’s and/or
GNE’s Material Breach of More Than One Permitted Indication.

(i) Insmed’s Right to Terminate. Insmed shall have the right to terminate this
Agreement in its entirety pursuant to Section 12.2 above only in the event of an
uncured Material Breach by Tercica and/or GNE with respect to more than one
(1) Permitted Indications.

 

47



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

(ii) Consequences of Termination by Insmed. If Insmed terminates this Agreement
in its entirety pursuant to Section 12.4(a)(i), then:

(1) the licenses granted to Insmed in Section 3.1 shall immediately terminate;

(2) the Permanent Injunction and the UK Proceedings Settlement Agreement shall
each remain in full force and effect;

(3) Insmed shall immediately cease to make, have made, use, sell, offer for sale
or import any Product, either by itself or through an Affiliate, Sublicensee or
subcontractor, in any country in the Other Territory to the extent any unexpired
Licensed Patents existing in such country would be infringed by such
manufacture, having manufactured, use, sale, offer for sale or importation of
such Product in such country;

(4) within five (5) business days after the effective date of such termination,
in the event and to the extent of any Infringing Activity, Insmed shall be
automatically enjoined from engaging in and from inducing any Third Party to
engage in any such Infringing Activity, such injunction to remain and continue
in full force and effect until the expiration of the last to expire of such GNE
Patents covering such Infringing Activity; and

(5) all rights and obligations under this Agreement shall terminate except for
the Parties’ rights and obligations under Sections 3.2(a), 3.4, 3.5, 3.6, 7.8
and 12.6, and Articles 1, 2, 9, 11 (to the extent the Claims arise from actions
or omissions under this Agreement), 13 and 14.

(b) Termination of the Agreement for a Permitted Indication by Insmed.

(i) Insmed’s Right to Terminate. Insmed shall have the right to terminate this
Agreement pursuant to Section 12.2 only with respect to a given Permitted
Indication upon an uncured Material Breach by Tercica and/or GNE with respect to
such Permitted Indication.

(ii) Consequences of Termination by Insmed. If Insmed terminates this Agreement
with respect to a particular Permitted Indication pursuant to
Section 12.4(b)(i), then:

(1) the Permanent Injunction and the UK Proceedings Settlement Agreement shall
each remain in full force and effect; and

(2) this Agreement shall continue in full force and effect except as follows (as
applicable):

(a) if the Opt-In right for such Permitted Indication has not been exercised by
the breaching Party, then it shall be cancelled and shall be of no force or
effect with respect to such Party; or

(b) where an Opt-In Party has exercised the Opt-In right with respect to such
Permitted Indication, Insmed

 

48



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

shall have the right to take over development of such Opt-In Indication in its
entirety, in accordance with the financial consequences as described in
remainder of this Section 12.4(b)(ii)(2)(b). If Insmed elects to take over
development of such Opt-In Indication in entirety, then the Percentage Interest
of such Opt-In Party in such Opt-In Indication shall be reduced to a portion
equal to the result of the following formula:

 

50% x   [  

Total Development Costs actually funded by Opt-In Party prior to the date of the Material Breach

50% x (Total Development Costs incurred by the Opt-In Party and Insmed to obtain regulatory approval

of such Product in the given country at issue)

  ]

The profit-sharing arrangement (as adjusted pursuant to the formula in this
Section 12.3(b)(ii)(2)(b)) shall continue only until the payments so received by
the Opt-In Party equal the Development Costs actually incurred by the Opt-In
Party for a Product for such Opt-In Indication. The formula provided in this
Section 12.4(b)(ii)(2)(b) shall be interpreted based on the same principle set
forth in the illustration in Section 12.3(b)(ii)(3). Thereafter the profit share
arrangement for such Opt-In Indication shall terminate and Insmed shall pay to
the Opt-In Party royalties on the Net Sales for such Opt-In Indication at a rate
of [***], and such royalty payment obligation shall expire in a given Sale
Country on a Sale Country-by-Sale Country basis, upon the later of (A) the
expiration of the last to expire Licensed Patents existing in such Sale Country
that would be infringed by the use, sale, offer for sale, or importation of such
Product for use in such Opt-In Indication in such Sale Country but for the
license grant in Section 3.1(c), and (B) the expiration of the last to expire
Licensed Patents existing in such Sale Country or other country that would, but
for the license grant in Section 3.1(c), be infringed by the actual method of
manufacture or use of such Product (or a component thereof) as practiced by
Insmed in the manufacture of such Product in such Sale Country or such other
country that is subsequently sold for use in such Opt-In Indication in such Sale
Country.

(c) all Committees relating to such Permitted Indication shall be disbanded and
Insmed shall have the full authority over all subsequent development and
commercialization activities relating to such Product for such Permitted
Indication; and

(d) the breaching Party shall transfer to Insmed all materials obtained or
developed in connection with the commercialization of a Product in such
Permitted Indication, including without limitation, all Product (including
samples), Product Labeling and Promotional Materials.

12.5 Election to Keep Agreement or Indication in Effect Despite Right to
Terminate and Consequences Thereof. If a non-breaching Party has the right to
terminate this Agreement in its entirety pursuant to this Article 12 due to an
uncured Material Breach with respect to more than one (1) Permitted Indications
by a breaching Party, such non-breaching Party may nonetheless elect not to
terminate the Agreement in its entirety, in which event:

(a) the Permanent Injunction shall remain in full force and effect; and

(b) the Agreement shall continue in full force and effect except that to the
extent the breaching Party is an Opt-In Party who has materially breached the
Agreement by failing to co-fund the Development Costs of a Product for a
particular Opt-In Indication,

 

49



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

such Opt-In Party shall no longer have such right to continue to co-fund such
Development Costs, and the Percentage Interest of such Opt-In Party in such
Opt-In Indication shall be reduced to a portion equal to the result of the
following formula:

 

50% x   [  

Development Costs actually funded by Opt-In Party prior to the date of the
Material Breach

50% x (Total Development Costs incurred by the Opt-In Party and Insmed to obtain
regulatory

approval of such Product in the given country at issue)

  ]

The profit-sharing arrangement (as adjusted pursuant to the formula in this
Section 12.5(b) shall continue only until the payments so received by the Opt-In
Party equal the Development Costs actually incurred by such breaching Opt-In
Party for a Product for such Opt-In Indication (the formula provided in this
Section 12.5(b) shall be interpreted based on the same principle set forth in
the illustration in Section 12.3(b)(ii)(3)), and thereafter the profit share
arrangement for such Opt-In Indication shall terminate and the sales for such
Opt-In Indication shall be subject to the royalty payments set forth in
Section 7.1(a)(ii) as if such Opt-In Indication was not an Opt-In Indication.

In addition, such election not to so terminate the Agreement shall not
constitute a waiver or release of, or otherwise be deemed to prejudice or
adversely affect, any rights, remedies or claims, whether for damages or
otherwise, that the non-breaching Party may have hereunder or that may arise out
of or in connection with such Material Breach by the breaching Party.

12.6 Other Remedies. Termination or expiration of this Agreement for any reason
shall not release any Party from any liability or obligation that already has
accrued prior to such expiration or termination, nor affect the survival of any
provision hereof to the extent it is expressly stated to survive such
termination. Termination or expiration of this Agreement for any reason shall
not constitute a waiver or release of, or otherwise be deemed to prejudice or
adversely affect, any rights, remedies or claims, whether for damages or
otherwise, that a Party may have hereunder or that may arise out of or in
connection with such termination or expiration.

ARTICLE 13

DISPUTE RESOLUTION

Any dispute, controversy or claim arising out of or relating to this Agreement,
or the breach or termination thereof, shall be settled as follows:

13.1 Reference to Executives. Except as set forth in Section 5.5(d) with respect
to disputes involving sales tracking, in the event of a significant controversy,
claim, or dispute arising out of or relating to this Agreement or any
significant breach thereof (hereinafter collectively referred to as a
“Dispute”), the Parties agree that the Dispute shall be described in writing by
one or all of the Parties and copies of the description(s) shall be sent to the
General Counsel of Insmed, the General Counsel of Tercica, and the General
Counsel of GNE. These General Counsels (or their designees or equivalents who
have decision-making authority) will then have thirty (30)

 

50



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

days from receipt of such Dispute description to attempt in good faith to
resolve the Dispute. In the event that the Dispute is not resolved within this
thirty (30) day time period, then any Party can proceed to arbitration of the
Dispute, as described in Section 13.2, or to litigation, as described in
Section 13.3.

13.2 Arbitration. Subject to Section 13.3, the Parties agree that any Dispute
shall be resolved through negotiation. If a Dispute arises between the Parties,
and if said Dispute cannot be resolved pursuant to Section 13.1 (and such
Dispute does not relate to a patent) then any such Dispute, including, without
limitation, the interpretation, enforceability, performance, breach, termination
or validity hereof, including, without limitation, this arbitration clause,
shall be solely and finally settled by arbitration in the manner specified in
this Section 13.2. All arbitration proceedings shall be conducted in the San
Francisco Bay Area or such other location as is mutually agreed to by the
Parties. The arbitration proceedings shall be conducted under the procedural
rules of the American Arbitration Association or such other forum as is mutually
agreed to by the Parties. The Party requesting arbitration shall serve upon the
other Party a written demand for arbitration stating the substance of the
Dispute, and the contention of the Party requesting arbitration. Within sixty
(60) days after the demand, the Parties shall select three (3) arbitrators as
follows: each Party shall designate one arbitrator, and those two arbitrators
shall designate a third. The decision of the arbitrators shall be in writing
setting forth the basis therefor. The arbitrators shall have the authority to
award such remedies as they believe are appropriate in the circumstances,
including, but not limited to, compensatory damages, interest, tort damages (but
not consequential and incidental damages or punitive or similar damages) and
specific performance and other equitable relief. The Parties shall abide by the
award rendered in such arbitration proceeding, and such award may be entered,
enforced and executed upon in the United States District Court for the Northern
District of California. The Parties shall divide equally the administrative
charges, arbitrators’ fees and related expenses of arbitration, but each Party
shall pay its own attorney’s fees incurred in connection with such arbitration;
provided however, if the arbitrators specifically determine that one Party
prevailed clearly and substantially over the other Party, then the arbitrators
may require that the non-prevailing Party shall also pay the prevailing Party’s
reasonable attorney’s fees and expert witness costs and arbitration costs.

13.3 Patent Dispute Resolution. Any dispute, controversy or claim relating to
the scope, validity, enforceability or infringement of any Licensed Patents or
Insmed Patents covering the manufacture, use or sale of any Product shall be
submitted to a court of competent jurisdiction.

13.4 Governing Law. In the event that a Dispute is not resolved though
discussion of the executives pursuant to Section 13.1, as provided above, the
laws of California shall apply to any arbitration or litigation under this
Agreement (regardless of its or any other jurisdiction’s choice of law
principles), provided that matters of intellectual property law shall be
determined in accordance with the national intellectual property laws relevant
to the intellectual property in question. For any disputes, arbitrations or
litigation under this Agreement, each Party hereby consents to personal
jurisdiction and venue in the United States District Court for the Northern
District of California, and agrees to service of process issued or authorized by
such Court.

 

51



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

13.5 Restraining Order. The dispute resolution procedures set forth herein shall
not limit a court from granting a temporary restraining order or a preliminary
injunction in order to preserve the status quo of the Parties’ pending
arbitration or to protect a Party’s trademark or confidential or proprietary
information. Further, the arbitrator shall have power to enter such orders by
way of interim award, and such orders shall be enforceable in court.

ARTICLE 14

MISCELLANEOUS

14.1 Entire Agreement; Amendment. This Agreement, including the Exhibits hereto,
sets forth the complete, final and exclusive agreement and all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties hereto with respect to the subject matter hereof and
supersedes, as of the Effective Date, all prior agreements and understandings
between the Parties with respect to the subject matter hereof. There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties other than as are
set forth herein and therein. Notwithstanding the foregoing, and for the
avoidance of doubt, the Permanent Injunction and the UK Proceedings Settlement
shall remain in full force and effect and shall not be superseded by this
Agreement. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party.

14.2 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section 14.2, and shall be deemed to have been given for all purposes (a) when
received, if hand-delivered or sent by a reputable overnight delivery service,
or (b) five (5) business days after mailing, if mailed by first class certified
or registered mail, postage prepaid, return receipt requested.

 

If to Tercica:    Tercica, Inc.    2000 Sierra Point Parkway    Suite 400   
Brisbane, CA 94005    Attention: General Counsel With a copy to:    Cooley
Godward Kronish LLP    Five Palo Alto Square    3000 El Camino Real    Palo
Alto, CA 94306    Attention: Barbara A. Kosacz, Esq. With a copy to:   
McDermott Will & Emery LLP    3150 Porter Drive    Palo Alto, CA 94304-1212   
Attention: William G. Gaede III, Esq.

 

52



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

If to Insmed:    Insmed Incorporated    8720 Stony Point Parkway    Suite 200   
Richmond, VA 23235    Attention: Chief Executive Officer With a copy to:   
Goodwin Procter LLP    Exchange Place    53 State Street    Boston, MA 02109   
Attention: Mitchell Bloom, Esq. If to GNE:    Genentech, Inc.    1 DNA Way   
South San Francisco, CA 94080    Attention: General Counsel With a copy to:   
Heller Ehrman LLP    333 Bush Street    San Francisco, CA 94104    Attention: M.
Patricia Thayer, Esq.

14.3 No Strict Construction; Headings. This Agreement has been prepared jointly
and shall not be strictly construed against any Party. Ambiguities, if any, in
this Agreement shall not be construed against any Party, irrespective of which
Party may be deemed to have authored the ambiguous provision. Wherever used
herein, the terms “includes” and “including” mean includes without limitation
and including without limitation, respectively. The headings of each Article and
Section in this Agreement have been inserted for convenience of reference only
and are not intended to limit or expand on the meaning of the language contained
in the particular Article or Section.

14.4 Assignment. None of the Parties may assign or transfer this Agreement or
any rights or obligations hereunder without the prior written consent of the
other Parties, except that a Party may make such an assignment without the other
Parties’ consent to Affiliates or to a successor to substantially all of the
business of such Party in the field to which this Agreement relates, whether in
a merger, sale of stock, sale of assets or other transaction. Any permitted
successor or assignee of rights and/or obligations hereunder shall, in a writing
to each of the other Parties, expressly assume performance of such rights and/or
obligations. Any permitted assignment shall be binding on the successors of the
assigning Party. Any assignment or attempted assignment by any Party in
violation of the terms of this Section 14.4 shall be null, void and of no legal
effect. Notwithstanding the aforesaid, to the extent such assignment of rights
is permitted in any section of this Agreement other than this Section 14.4,
Ipsen shall be considered a permitted assignee of Tercica.

 

53



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

14.5 Performance by Affiliates. Each Party may discharge any obligations and
exercise any right hereunder through any of its Affiliates. Each Party hereby
guarantees the performance by its Affiliates of such Party’s obligations under
this Agreement, and shall cause its Affiliates to comply with the provisions of
this Agreement in connection with such performance. Any breach by a Party’s
Affiliate of any of such Party’s obligations under this Agreement shall be
deemed a breach by such Party, and the other Party may proceed directly against
such Party without any obligation to first proceed against such Party’s
Affiliate.

14.6 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

14.7 Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

14.8 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

14.9 Independent Contractors. Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give any Party
the power or authority to act for, bind, or commit any other Party in any way.
Nothing herein shall be construed to create the relationship of partners,
principal and agent, or joint-venture partners between the Parties.

14.10 Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Signature Page To Follow

 

54



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

IN WITNESS WHEREOF, the Parties have executed this Settlement, License and
Development Agreement in duplicate originals by their duly authorized officers
as of the Effective Date.

 

TERCICA, INC.   INSMED INCORPORATED By:  

/s/ Stephen N. Rosenfeld

  By:  

/s/ Geoffrey Allan

Name:   Stephen N. Rosenfeld   Name:   Geoffrey Allan Title:   Executive Vice
President, Legal Affairs   Title:   President and CEO   General Counsel and
Secretary     GENENTECH, INC.   INSMED THERAPEUTIC PROTEINS, INC. By:  

/s/ Joseph S. McCracken

  By:  

/s/ Geoffrey Allan

Name:   Joseph S. McCracken   Name:   Geoffrey Allan Title:   VP Business
Development   Title:   President and CEO CELTRIX PHARMACEUTICALS, INC.     By:  

/s/ Geoffrey Allan

    Name:   Geoffrey Allan     Title:   President and CEO    

Signature Page to Settlement, License and Development Agreement



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

EXHIBITS

Exhibit A – Financial Appendix

Exhibit B – Form of Consent Judgment and Permanent Injunction

Exhibit C – Form of UK Proceedings Settlement Agreement

Exhibit D – Joint Letter to Physicians

Exhibit E – Co-Promotion Agreement Terms and Conditions

Exhibit F – Joint Press Release



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

EXHIBIT A

FINANCIAL APPENDIX

This Exhibit A to the Agreement sets forth financial planning, accounting
policies and procedures to be followed in determining Operating Profit (Loss)
and related sharing of revenue and expenses for a Product for an Opt-In
Indication and for calculating Net Sales for purposes of Section 7.1. Except as
required for calculating Net Sales for purposes of Section 7.1, the terms and
conditions set forth in this Exhibit A shall apply following the exercise of a
Party’s Opt-In rights until the exercise by the Opt-In Party of the Opt-In
Party’s Opt-Out rights, if any, to the sales of a Product for the Opt-In
Indication in the Territory.

The contents of this Exhibit A are hereby incorporated into the Agreement and
are governed by the terms and conditions of the Agreement, including the
confidentiality provisions set forth therein.

A.1 Principles of Reporting.

The presentation of budgets and results of operations of Insmed and the Opt-In
Party in the Territory will be based on each Party’s respective financial
information presented separately and on a consolidated basis using the following
schema (financial terms are defined further below):

Gross Sales

less Sales Returns & Allowances

= Actual Sales

less Cost of Sales (which includes FBMC)

less Distribution Costs (which includes Allocable Overhead)

less G&A Costs

less Other Operating Income/Expense

less Development Costs (which includes Allocable Overhead)

less Selling and Marketing Costs (which includes Allocable Overhead)

= Operating Profit (Loss)

The types of costs in this schema are to be grouped together as follows:

 

DIRECT COSTS

  

NON-DIRECT COSTS

  

TERMS FOR CALCULATING

Cost of Sales    Allocable Overhead    Operating Profit (Loss) Development Costs
   G&A Costs    Gross Sales Distribution Costs       Sales Returns & Allowances
FBMC       Other Operating Income/Expense       Selling and Marketing Costs   
  



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

If necessary, a Party will make the appropriate adjustments to the financial
information it supplies under the Agreement to conform to the above format of
reporting results of operations.

Accounting and Cost Categories. Definitions of the various categories of
revenues, costs and expenses included in Operating Profit (Loss) shall be
interpreted in accordance with GAAP. Any costs included in the calculation under
one cost category may not be included in the calculation of another cost
category. Where the terms of this Financial Appendix would permit inclusion of a
cost within more than one cost category, that cost will be allocated to a single
cost category consistent with GAAP and the other provisions of this Agreement.
Any cost included in this calculation shall only include costs directly or
indirectly (to the extent allowed and consistent with the definitions for this
Financial Appendix) allocable to a Product for the Opt-In Indication in
accordance with GAAP.

References to “Collaboration.” References in this Financial Appendix to the
“Collaboration” are references to those activities related to a Product that
would form the basis for Operating Profit (Loss) under this Agreement. The
Parties may consolidate accounting of operations related to Product for the
specific Opt-In Indication, and the activities subject to that consolidated
accounting also will be referred to as the “Collaboration.” Where the same
Parties are Collaborating on more than one Opt-In Indication, the accounting of
operations related to a Product for all such Opt-In Indications may be
consolidated. However, the Collaboration is not a legal entity for financial
accounting, income tax reporting or any other purposes

A.2 Frequency of Reporting.

The fiscal year for the Collaboration will be a calendar year.

Each of Insmed and the Opt-In Party is responsible for providing the other Party
reports as set forth in the table below, for activities for which it is
responsible and costs it incurred and revenue obtained that forms a component of
Operating Profit (Loss) for Product for the Opt-In Indication(s).



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

Reporting will be at the times set forth in the following Report Table, with
submissions due on the date indicated or the next business day if such date is a
weekend or U.S. holiday:

 

Report

  

Frequency

  

Responsible
Party

  

Timing of Submission

Non-Booking Party monthly Actual Sales

(actual numbers)

   Monthly   

Non-

Booking

Party

   + 5 days after the end of such month

Non-Booking Party quarterly Operating Profit (Loss)

 

•     For the first three quarters in the calendar year: report to include
actual numbers for the first two months of the then current calendar quarter,
and forecasted numbers for the last month of the then current calendar quarter
for planning.

 

•     For the last quarter of the calendar year, the report should include the
actual numbers for the first 11 months of such calendar year and the forecasted
numbers for the last month of such calendar year for planning

   Quarterly   

Non-

Booking

Party

   Q1-Q4: + 75 days after the beginning of such calendar quarter

Consolidated quarterly Operating Profit (Loss)

 

•     For the first three quarters in the calendar year: report to include
actual numbers for the first two months of the then current calendar quarter,
and forecasted numbers for the last month of the then current calendar quarter
for planning.

 

•     For the last quarter of the calendar year, the report should include the
actual numbers for the first 11 months of such calendar year and the forecasted
numbers for the last month of such calendar year for planning

   Quarterly    Booking Party    Q1-Q4: + 85 days after the beginning of such
calendar quarter (for the last quarter, the report should reflect the actual
numbers for the first 11 months of such calendar year and the forecasted numbers
for the last month of such calendar year) Non-Booking Party quarterly Operating
Profit (Loss) (actual numbers)    Quarterly   

Non-

Booking

Party

   Q1-Q4: + 15 days after the end of such calendar quarter Draft of consolidated
Operating Profit (Loss) (based on actual numbers)    Quarterly    Booking Party
   Quarter end +30 days Final of consolidated Operating Profit (Loss) (based on
actual numbers)    Quarterly    Booking Party    Quarter end +60 days

The Parties may agree to modify the foregoing reporting cycles and deadlines. In
the event that a Party substantially or materially changes its internal
reporting cycles and deadlines generally, then the Parties shall discuss, in
good faith, appropriate revisions to the foregoing reporting cycles and
deadlines to reasonably accommodate such change.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

The Party responsible for booking sales (the “Booking Party”) for the Opt-In
Indications(s) at issue in accordance with Section 7.2(d) shall be responsible
for the consolidated accounting of Operating Profit (Loss) for the
Collaboration. Without limiting the Parties’ reporting obligations as set forth
in the Report Table above, on a calendar quarterly basis, the Party that is not
responsible for booking sales (the “Non-Booking Party”) in accordance with
Section 7.2(d) will supply the Booking Party with a statement setting forth that
quarter’s Operating Profit (Loss) obtained by the Non-Booking Party for the
applicable Product for the Opt-In Indication, including the basis for
calculation of such amounts. The Booking Party shall consolidate any Operating
Profit (Loss) reported by the Non-Booking Party with those obtained directly by
the Booking Party. Each such report shall be provided as early as possible, on
the schedule in the chart above.

Each Party will make available a financial representative to coordinate
regarding financial aspects of planning, reporting and information sharing, at
the request of the other Party. Upon the reasonable request of either Party, the
other Party shall answer any question and address any comment from the other
Party pertaining to such financial planning and reporting.

A.3 Budgets.

The Booking Party, through the JDC, will prepare a consolidated budget for
Operating Profit (Loss) for the Collaboration on an annual basis; the
Non-Booking Party, through the JDC, shall provide input for that budget
regarding its sales force activities.

Budgets are provided for information and planning purposes, including
establishing the initial profit share ratio for the forthcoming calendar year;
final sharing of Operating Profit (Loss) on a calendar year basis are based on
actual amounts. The Party that is the Non-Booking Party shall not be required to
fund an amount which is more than half of 110% of the budgeted amount for such
expenditure without its prior written consent to such variance from budget.

A.4 Financial Appendix Definitions.

[***]

[***]

[***]

[***]

[***]

[***]

[***]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

EXHIBIT B

FORM OF CONSENT JUDGMENT AND PERMANENT INJUNCTION



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

MCDERMOTT WILL & EMERY LLP WILLIAM G. GAEDE, III (136184) wgaede@mwe.com
TERRENCE P. McMAHON (71910) tmcmahon@mwe.com ANDREW A. KUMAMOTO (178541)
akumamoto@mwe.com DAVID L. LARSON (112342) dlarson@mwe.com 3150 Porter Drive
Palo Alto, CA 94304-1212 Telephone:    (650) 813-5000 Facsimile:   
(650) 813-5100

Attorneys for Tercica, Inc.

 

HELLER EHRMAN LLP M. PATRICIA THAYER (90818) patricia.thayer@hellerehrman.com
ETHAN C. GLASS (216159) ethan.glass@hellerehrman.com 333 Bush Street San
Francisco, CA 94104-2878 Telephone:    (415) 772-6794 Facsimile:   
(415) 772-6268

Attorneys for Genentech, Inc.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

 

GENENTECH, INC., a Delaware corporation,   No. C-04-5429 CW (EMC)

and TERCICA, INC., a Delaware corporation,

 

Plaintiffs,

 

CONSENT JUDGMENT AND

PERMANENT INJUNCTION

v.

 

INSMED INCORPORATED, a Virginia

corporation, CELTRIX PHARMACEUTICALS,

INC., a Delaware corporation, and INSMED

THERAPEUTIC PROTEINS, a Colorado corporation,

 

Defendants.

  AND RELATED COUNTERCLAIMS.  



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

RECITALS

Whereas, Plaintiff Tercica, Inc. is the exclusive licensee of U.S. Patent
No. 6,331,414 entitled “Preparation of Human IGF via Recombinant DNA
Technology,” which issued to Plaintiff Genentech, Inc. as assignee of the
inventors on December 18, 2001;

Whereas, Plaintiff Tercica, Inc. is the exclusive licensee of U.S. Patent
No. 5,187,151 entitled “Use of Binding Protein with IGF-1 as an Anabolic Growth
Promoting Agent,” which issued to Plaintiff Genentech, Inc. as assignee of the
inventors on February 16, 1993;

Whereas, Plaintiff Tercica, Inc. is the exclusive licensee of U.S. Patent
No. 5,258,287 entitled “DNA Encoding and Methods of Production of Insulin Like
Growth Factor Binding Protein BP53,” which issued to, inter alia, Plaintiff
Genentech, Inc., as assignee of the inventors on November 2, 1993;

Whereas, on December 23, 2004, Plaintiffs Genentech, Inc. (GNE) and Tercica,
Inc. (Tercica) filed this action against Insmed Incorporated Genentech Inc., et
al. v. Insmed Incorporated, et al., United States District Court for the
Northern District of California, Case No. 04-CV-05429-CW (EMC) (the “Lawsuit”).
By operation of the Second Amended Complaint, Defendant Celtrix Pharmaceuticals,
Inc. was added as a named defendant in the lawsuit. By operation of the Third
Amended Complaint, Defendant Insmed Therapeutic Proteins was added as a named
defendant to the Lawsuit. Plaintiffs alleged that Defendants’ making, using,
selling, offering to sell, import or export of the product known as IPLEX™,
infringed or will infringe under 35 U.S.C. § 271(a) – (c) and (g) certain
asserted claims of United States Patent Nos. 5,187,151 (the “‘151 Patent”),
5,258,287 (the “‘287 Patent”) and 6,331,414 (the “‘414 Patent”) (collectively,
the “Asserted Patents”).



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

Whereas, Defendants denied such allegations and further alleged, among other
defenses, that the asserted claims of the Asserted Patents were invalid under
various theories, including those arising under 35 U.S.C. §§ 102, 103, 112 and
135. Defendants further asserted that the ‘151 Patent was unenforceable for
alleged inequitable conduct.

Whereas, the parties had a full and fair opportunity to litigate the case,
including full fact and expert discovery, and motion process, including claim
construction, motions for summary judgment and other pretrial motions as
reflected in the docket sheet.

Whereas, the Court adjudicated as a matter of law on June 30, 2006 that
Defendants’ method of making the rhIGF-I component of IPLEX™ literally infringed
Claims 1 and 9 of the ‘414 Patent (Docket No. 510), and Defendants subsequently
stipulated, subject to an appeal of the Court’s claim construction, that their
method also literally infringed Claims 2, 3, 4 and 10 of the ‘414 Patent.

Whereas, a jury trial commenced on November 6, 2006, that resulted in the
Verdict Form (Docket No. 1006), filed December 6, 2006. The Jury found that
Defendants Insmed and Insmed Therapeutic Proteins (“Insmed”) induced
infringement of Claims 1, 4 and 5 of the ‘151 Patent, contributorily infringed
Claims 1, 4 and 5 of the ‘151 Patent, and literally infringed Claims 1, 6-8 and
17 of the ‘287 Patent through the manufacture, distribution, sale, and/or
offering to sell IPLEX™ in the United States as approved by the Food and Drug
Administration. The Jury further found that Insmed had not proven that Claims
1-4, 9-10 of the ‘414 Patent were invalid under the enablement or written
description requirement. The Jury further found that Insmed’s infringement of
the ‘151 Patent was willful, and awarded damages to Tercica and GNE of $7.5
million plus the royalty rates assessed in the Verdict Form on sales of IPLEX™
through December 6, 2006 (the “Awarded Damages”).

Whereas, following the verdict, Plaintiffs and Defendants made various
post-trial motions, including Plaintiffs’ motion for a permanent injunction.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

Whereas, Plaintiffs and Defendants (the “Parties”) have entered into a
Settlement, License and Development Agreement (“Settlement Agreement”), which is
incorporated herein by reference, have withdrawn all pending motions, and have
agreed to entry of this Consent Judgment and Permanent Injunction, subject to
the Court’s approval.

IT IS HEREBY FOUND, ADJUDICATED AND ORDERED:

I. STIPULATED FINDINGS OF FACT/CONCLUSIONS OF LAW

1. The Parties stipulate this is an action for patent infringement arising under
the patent laws of the United States.

2. The Parties stipulate jurisdiction of this Court is proper pursuant to 28
U.S.C. §§ 1331, 1332, and 1338(a).

3. The Parties stipulate this Court has personal jurisdiction over Defendants,
and each of them, and that venue is proper in this district.

4. The Parties stipulate that all claims of the ‘414 Patent, the ‘151 Patent,
and the ‘287 Patent are valid and enforceable.

5. The Parties stipulate Defendants have infringed the above-recited asserted
claims of the Asserted Patents.

6. Defendants forever waive the right to assert and agree that they shall not
ever assert in any court or administrative tribunal that any claim of the
Asserted Patents is invalid and/or not enforceable. Defendants further agree
that they will not voluntarily directly or indirectly aid, assert or participate
in any action contesting the validity or enforceability of any of the Asserted
Patents.

7. The Parties stipulate that the ‘414 Patent is enforceable until December 18,
2018; that the ‘151 Patent is enforceable until February 12, 2011; and that the
‘287 Patent is enforceable until November 2, 2010.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

8. The Parties stipulate that Plaintiffs are irreparably harmed by, and have no
adequate remedy at law for, Defendants’ infringement, and are entitled to a
permanent injunction.

9. The Parties stipulate that the balance of hardships regarding an injunction
weighs in Plaintiffs’ favor.

10. The Parties stipulate that the public interest does not preclude entry of a
permanent injunction in this case.

11. The Parties stipulate to waive any right to appeal from this Consent
Judgment and Permanent Injunction and agree to the exclusive and continuing
jurisdiction of this Court to enforce this Consent Judgment and Permanent
Injunction.

12. The Parties stipulate that the Stipulated Protective Order (Docket No. 169)
shall remain in force and effect with the exception of Paragraph 18(f), which is
no longer effective.

13. The Parties have voluntarily entered into the Settlement Agreement dated
March 5, 2007 (which is incorporated herein by reference), subject to this
Court’s approval.

II. STIPULATED ORDER FOR PERMANENT INJUNCTION

1. Except as expressly permitted below, and as set forth in the Settlement
Agreement, Defendants INSMED INCORPORATED, CELTRIX PHARMACEUTICALS, INC., and
INSMED THERAPEUTIC PROTEINS (collectively, “Defendants”), as well as each of
their employees, agents, other representatives, officers, directors,
stockholders, partners, members, subsidiaries, predecessors, successors,
licensees, distributors, resellers, and assigns, and any persons acting in
concert with any of them, are permanently enjoined, as of the date of this
Order, from:

 

  (a) making, using, selling, offering to sell, importing into, or exporting
from, the United States, during the patent term of the ‘414 Patent, any product
containing rhIGF-1 that is made using any of the methods claimed in the ‘414
Patent, including without limitation, the current manufacturing method for the
rhIGF-I component of the product known as IPLEX™ (mecasermin rinfabate) that
employs the plasmid identified as pPoP/tr41UQ-3c-rhIGF-I;



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

  (b) making, using, selling, offering to sell, importing into, or exporting
from, the United States, during the patent term of the ‘287 Patent, any product
containing rhIGFBP-3 that is made using any of the compositions and methods
claimed in the ‘287 Patent, including without limitation, the DNA sequence
Defendants currently use to manufacture the rhIGFBP-3 component of the product
known as IPLEX™ (mecasermin rinfabate) found in the plasmid identified as
pPop/met-rhIGFBP3; and

 

  (c) using, or otherwise selling, offering to sell, distributing, inducing or
otherwise contributing to the use of, in the United States during the term of
the ‘151 Patent, any product or formulation that is administered in accordance
with any of the claims of the ‘151 Patent, including, without limitation, IPLEX™
(mecasermin rinfabate), as currently approved by the Food and Drug
Administration for commercial sale in the United States to treat severe primary
IGFD.

2. Notwithstanding the foregoing, Defendants may:

 

  (a) conduct research and development or other activity involving mecasermin
rinfabate, or any other product, that is protected from claims of patent
infringement under 35 U.S.C. § 271(e)(1), unless otherwise prohibited in the
Settlement Agreement;

 

  (b) make, use, sell, offer to sell, import into, or export from, the United
States, mecasermin rinfabate to the extent expressly permitted pursuant to (and
in accordance with the requirements of) the grants in Article 3 of the
Settlement Agreement.

3. Any violation of this Order for Permanent Injunction may be punishable by
civil contempt or other appropriate proceedings, and the Court retains
jurisdiction over this matter and over the Parties with the power to adjudicate
any such alleged violation.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

III. STIPULATED FINAL JUDGMENT

1. Based on the Parties’ stipulated findings above, the Court finds as fact
and/or conclusions of law the statements in Paragraphs 1 through 13 of Section I
above.

2. Judgment is hereby entered for Plaintiffs and against Defendants.

3. Defendants are permanently enjoined in accordance with Section II above.

4. In accordance with the terms of the Settlement Agreement, none of the Parties
shall recover any damages, including the Awarded Damages, costs, or attorney’s
fees, and each side shall bear its own costs and attorney’s fees. Any further
costs associated with obtaining this Judgment shall be assumed by the side
incurring them.

5. This Judgment constitutes a final judgment that fully concludes and disposes
of the claims and defenses in this litigation, and Plaintiffs and Defendants
shall be subject to the full legal effects of issue preclusion, claim
preclusion, res judicata, and collateral estoppel. The Parties and this Court
explicitly intend such issue preclusion, claim preclusion, res judicata, and
collateral estoppel to extend and apply to any issues of infringement, validity,
inventorship, and enforceability regarding any of the claims of the ‘414 Patent,
the ‘151 Patent and the ‘287 Patent raised in any subsequent court or
administrative proceeding and regardless of the product or process at issue.

6. This Court retains exclusive jurisdiction over the parties and over this
action for purposes of ensuring compliance with this Consent Judgment and
Permanent Injunction, and to enforce the Settlement Agreement. The Settlement
Agreement, incorporated herein by reference, shall be filed with the Court under
seal.

7. No appeal shall be taken by any party from this Consent Judgment and
Permanent Injunction, the right to appeal having been expressly waived by all
parties.

8. This Consent Judgment and Permanent Injunction may be modified by written
agreement of the parties, subject to Court approval.

The Clerk is directed to enter this Consent Judgment and Permanent Injunction
forthwith.

IT IS SO ORDERED.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

DATED:                 , 2007.

   

 

    HONORABLE CLAUDIA WILKEN     United States District Court Judge



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

Consented to on behalf of Plaintiffs:

     

DATED:

  March 5, 2007     MCDERMOTT WILL & EMERY LLP       By:  

 

        William G. Gaede, III         Attorneys for Tercica, Inc.       HELLER
EHRMAN LLP       By:  

 

        M. Patricia Thayer         Attorneys for Genentech, Inc

Consented to on behalf of Defendants:

     

DATED:

  March 5, 2007     FOLEY & LARDNER LLP       By:  

 

        Larry L. Shatzer       HOWREY LLP       By:  

 

        Henry Bunsow         Attorneys for Insmed Incorporated, Celtrix
Pharmaceuticals, Inc., and Insmed Therapeutic Proteins, Inc



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

EXHIBIT C

FORM OF UK PROCEEDINGS SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

SETTLEMENT AGREEMENT

THIS AGREEMENT is made on the      day of March 2007

BETWEEN:

 

(1) Tercica, Inc., a company incorporated under the laws of Delaware with
offices at 2000 Sierra Point Parkway, Suite 400, Brisbane, CA 94005, United
States of America (“Tercica”);

 

(2) Genentech, Inc., a company incorporated under the laws of Delaware with
offices at 1 DNA Way, South San Francisco, California 94080 (“Genentech”);

 

(3) Insmed Incorporated, a company incorporated under the laws of Virginia with
offices at 8720 Stony Point Parkway, Suite 200, Richmond, VA 23235 (“Insmed”);

 

(4) Avecia Limited, a company incorporated under the laws of England and Wales,
whose registered office is at PO Box 42, Hexagon Tower, Blackley, Manchester M9
8ZS, United Kingdom (“Avecia”); and

 

(5) Avecia Biologics Limited, a company incorporated under the laws of England
and Wales, whose registered office is at PO Box 42, Hexagon Tower, Blackley,
Manchester M9 8ZS, United Kingdom (“Avecia Biologics”).

RECITALS

(A) Legal proceedings have been commenced in England between the parties
relating to European Patent (UK) No. 0 571 417 in the High Court of Justice
under action numbers HC 04 C 03940 and HC 05 C 00415 (the “UK Proceedings”).

(B) Related legal proceedings in the United States between Tercica, Genentech
and Insmed have been settled by an agreement of even date, pursuant to which
Tercica, Genentech and Insmed have agreed to discontinue the UK Proceedings and
Insmed has agreed to procure on the part of Avecia such acts as may be necessary
or desirable to achieve this.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

(C) The parties have determined that it is in their mutual interest to avoid the
expense, distraction, and uncertainty of further litigation and have therefore
agreed to conclude and resolve all of their disputes under the UK Proceedings
pursuant to the terms and conditions of this Agreement.

(D) Avecia undertook a re-organisation of its group corporate structure in the
UK, effective on 1st January 2007, which resulted in the transfer of the group’s
biologics business (to which the UK Proceedings relate) from Avecia to Avecia
Biologics.

In consideration of the mutual covenants and promises set forth in this
Agreement the parties AGREE as follows:

 

1. Discontinuance of the UK Proceedings

 

1.1 The parties agree to discontinue the UK Proceedings with no order as to
costs. The parties shall forthwith instruct their respective solicitors to
approve, sign and then apply to the Court for a consent order in the form of the
draft order attached as the Schedule to this Agreement (the “Consent Order”).

 

1.2 For the avoidance of doubt the Consent Order is without prejudice to costs
which have already been paid by one party to another pursuant to any Order of
the Court made prior to the date of this Agreement.

 

1.3 The parties shall do all such acts as may be necessary or desirable to
obtain and give effect to the Consent Order.

 

2. Settlement

 

2.1 This Agreement is in full and final settlement of the claims and
counterclaims in the UK Proceedings.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

2.2 Each party to this Agreement warrants to the others that it has not before
the date of this Agreement assigned or transferred or purported to assign or
transfer any claim or counterclaim (or any part thereof) relating to the UK
Proceedings save in respect of the transfer from Avecia to Avecia Biologics
referred to in Recital D.

 

2.3 Without prejudice to the provisions of clause 2.1, Tercica and Genentech
undertake to Avecia and Avecia Biologics that, in the event that Tercica and/or
Genentech issues proceedings in respect of facts or matters not pleaded in the
Particulars of Infringement in the UK Proceedings against Avecia and/or Avecia
Biologics alleging infringement of European Patent (UK) No. 0 571 417, neither
Tercica nor Genentech shall object, by reason of Avecia and Avecia Biologics
having entered into this Agreement, to Avecia or Avecia Biologics alleging that
European Patent (UK) No. 0 571 417 is invalid as a defence to or counterclaim
for revocation in such infringement proceedings, or to Avecia or Avecia
Biologics relying in any such defence or counterclaim on any of the objections
raised in the Grounds of Invalidity served in the UK Proceedings.

 

2.4 Without prejudice to the provisions of clause 2.1, Avecia and Avecia
Biologics undertake to Tercica and Genentech that they shall not object, by
reason of Tercica and Genentech having entered into this Agreement, to Tercica
and/or Genentech bringing proceedings in respect of facts or matters not pleaded
in the Particulars of Infringement in the UK Proceedings against Avecia and/or
Avecia Biologics alleging infringement of European Patent (UK) No. 0 571 417.

 

2.5 For the avoidance of doubt, neither Avecia nor Avecia Biologics shall
commence revocation proceedings in respect of European Patent (UK) No. 0 571 417
other than as a defence to or counterclaim for revocation in the infringement
proceedings described in clause 2.3.

 

3. Confidentiality

The terms of this Agreement and the discussions, correspondence and negotiations
leading to the making of this Agreement shall remain confidential to the parties
who, save as expressly permitted by the terms of this Agreement, shall not
disclose the terms of settlement to any other person except:

 

  (a) to the auditors and to the legal and other professional advisers of that
party;



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

  (b) to the Court in connection with any future legal proceedings between the
parties (or any of them);

 

  (c) where that party is under a legal or regulatory obligation to make such
disclosure, but limited to the extent of that obligation;

 

  (d) with the prior written consent of the other parties to this Agreement;

 

  (e) by a party to its employees or agents provided that the party making such
disclosure ensures that the employees/agents (as the case may be) are made aware
of and required to observe the provisions of this clause.

 

4. General Provisions

 

4.1 The headings in this Agreement are solely for reference and shall not affect
its interpretation.

 

4.2 This Agreement sets out the entire agreement and understanding between the
parties in relation to its subject matter. Each of the parties acknowledges that
no representation has been relied upon by that party in connection with or in
relation to the settlement to which this Agreement gives effect.

 

4.3 This Agreement shall be binding on the parties, their successors and assigns
and the name of a party appearing herein shall be deemed to include the names of
any such successor or assign.

 

4.4 This Agreement may be executed in any number of counterparts, all of which,
taken together, shall constitute one and the same agreement and any party may
enter into this Agreement by executing a counterpart.

 

4.5 This Agreement shall be governed by and shall be construed in accordance
with English law and the courts of England shall have exclusive jurisdiction to
determine any dispute between the parties regarding the construction and
application of this Agreement.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

IN WITNESS of which this Agreement has been signed by and on behalf of the
parties effective as of the date first written above.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

SCHEDULE

DRAFT CONSENT ORDER

 

(i)

    IN

THE HIGH COURT OF JUSTICE

    HC 04 C 03940

CHANCERY DIVISION

   

PATENTS COURT

   

[The Honourable Mr Justice]

   

[Date]

   

B E T W E E N:-

      TERCICA, INC       Claimant   -and-                 (1) AVECIA LIMITED    
            (2) INSMED, INC                 (3) GENENTECH, INC       Defendants

(ii)

    A

ND

    HC 05 C 00415

B E T W E E N:-

                  (1) AVECIA LIMITED                 (2) INSMED, INC      
Claimants   -and-     GENENTECH, INC       1.2 Defendant  

 

   

draft/ CONSENT ORDER

 

 



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

UPON THE APPLICATION of the parties

AND UPON reading the documents recorded in the court file as having been read

IT IS BY CONSENT ORDERED THAT the claims and counterclaims in these proceedings
be hereby discontinued and that upon the discontinuance of such claims and
counterclaims there shall be no order as to costs.

 

Marks & Clerk Solicitors  

Howrey LLP

Solicitors for Insmed Incorporated and Avecia Limited

22 Tudor Street

London

EC4Y 0AY

Solicitors for Tercica, Inc  

90 Long Acre

London

WC2E 9RA

    Ref: MG/GBH/L2297   Ref: RW/CPS/04378.0002 Date:     March 2007   Date:
    March 2007

Wragge & Co LLP

Solicitors for Genentech, Inc

 

3 Waterhouse Square

142 Holborn

London EC1N 2SW

  Ref: ANC/YMA   Date:     March 2007  



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

SIGNED for and on behalf of

   )              TERCICA, INC    )              By Stephen N. Rosenfield, its
   )             

General Counsel and Executive

 

Vice-President of Legal Affairs

   )
)        

 

                Director      SIGNED for and on behalf of    )             
GENENTECH, INC    )        

 

     by       )      Director      SIGNED for and on behalf of    )             
INSMED INCORPORATED    )        

 

     by       )      Director      SIGNED for and on behalf of    )             
AVECIA LIMITED    )        

 

     by       )      Director      SIGNED for and on behalf of    )             
AVECIA BIOLOGICS LIMITED    )        

 

     by       )      Director     



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

EXHIBIT D

JOINT LETTER TO PHYSICIANS



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

LOGO [g20190image001_page.gif]

February 20, 2007

Dear ____________,

Today, Insmed, Tercica and Genentech concluded a Settlement, Development and
Licensing Agreement which lays out the future development and commercialization
of IPLEX. As part of the agreement, the companies settled the outstanding patent
infringement suit filed with the Federal Court of the Northern District of
California pertaining to IPLEX. As a consequence of the court’s finding of
Tercica’s patents having been infringed, Insmed will no longer be able to
provide IPLEX commercially to patients with severe primary IGF-1 deficiency and
other short stature indications. It has been agreed that all patients will be
transitioned off IPLEX as soon as the patient’s current supply of IPLEX is
exhausted.

Insmed and Tercica are fully committed to assisting you during this transition
period. For children currently treated with IPLEX whom you consider suitable for
INCRELEX therapy, Tercica will supply INCRELEX free of charge while working with
your office to secure reimbursement.

Tercica’s pediatric endocrinologists, Dr. George Bright and Dr. Sandra Blethen,
would be pleased to discuss this transition and any medical questions you may
have. You can reach them at (650) 624-4900 or 1-866-TERCICA.

Best regards,

 

LOGO [g20190image002_page.gif]    LOGO [g20190image003_page.gif]

Ronald D. Gunn, M.S., M.B.A.

Executive Vice President and

Chief Operating Officer

Insmed Incorporated

  

Thorsten von Stein, MD, PhD

Senior Vice President and

Chief Medical Officer

Tercica, Inc.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

EXHIBIT E

CO-PROMOTION AGREEMENT TERMS AND CONDITIONS

If Tercica or GNE (as the case may be) exercises its Co-Promotion Option
pursuant to Section 5.3 of the Agreement, the following terms and conditions
shall be incorporated into a definitive Co-Promotion Agreement for the
co-promotion of Product for the treatment of the Permitted Indication by Insmed
and the Opt-In Party.

 

Provision

  

Details

General:

   The Opt-In Party shall the right to provide up to fifty percent (50%) of the
selling effort of a Product for the treatment of such Permitted Indication.
Oversight of Co-Promotion:    The JCC shall oversee the co-promotion effort and
shall allocate all co-promotion responsibilities between the Parties in
accordance with a Commercialization Plan that shall be prepared by the JCC.
Sales Contribution by Tercica and Insmed:    TBD Compensation to Tercica:    TBD

Product Sales:

  

The Opt-In Party shall be responsible for receiving and filling orders,
controlling invoicing, collection of payments, returns, charge-backs and rebates
on sales of a Product for such Permitted Indication for a Product that it
markets.

 

Insmed shall be responsible for receiving and filling orders, controlling
invoicing, collection of payments, returns, charge-backs and rebates on sales of
a Product for such Permitted Indication for a Product that it markets.

 

Insmed shall have sole control over pricing strategies and distribution of a
Product for such Permitted Indication.

Use and Distribution of Promotional Materials:    Insmed shall have
responsibility for preparing and producing all Promotional Materials for a
Product for such Permitted Indication, provided, however, that the JCC shall
approve all such Promotional Materials to ensure consistency across the entire
field of effort of both Parties.    Insmed shall provide such JCC-approved
Promotional Materials to Tercica in accordance with the Commercialization Plan.
Each Party’s sales force shall use, and if applicable, distribute Promotional
Materials to physicians to whom it details a Product. Promotional Materials
shall not be used unless approved by the JCC.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

Provision

  

Details

   The Parties shall share equally the cost of developing and producing such
Promotional Materials.

Samples:

   The Parties shall use and distribute any samples of a Product in accordance
with the Commercialization Plan and all applicable laws.

Sales Force Training:

   Insmed shall develop and provide training programs and materials for a
Product for such Permitted Indication to ensure a consistent, focused
promotional strategy. Insmed shall treat the Opt-In Party and Insmed sales
representatives as a combined sales force and shall provide the Opt-In Party
representatives with the same support and assistance it provides its own
representatives. The Opt-In Party shall reimburse Insmed for all training,
support and assistance it shall provide for such Opt-In Party’s representatives.

Termination:

   The Opt-In Party may terminate its co-promotion of a Product for the
treatment of the Permitted Indication upon not less than one hundred eighty
(180) days prior written notice to Insmed. Insmed and the Opt-In Party shall
reasonably cooperate to transition to Insmed the Opt-In Party’s co-promotion
activities with respect to a Product so as to minimize disruption to sales
activity and the Opt-In Party shall withdraw its sales representatives from such
co-promotion activities in a professional manner. Compliance and Performance:   
Each Party shall be responsible for its own compliance with all applicable laws
and Regulatory Authority policies and guidelines relating to the co-promotion of
a Product for the treatment of the Permitted Indication. Each Party’s sales
representatives shall be held to the same standards of performance. The
Co-Promotion Agreement shall include an audit provision for purposes of
measuring each Party’s sales force effectiveness and performance.

Regulatory:

   Insmed shall be solely responsible for communicating with the applicable
regulatory authorities, including any adverse event reporting, recall
notifications and safety updates. The Opt-In Party shall reasonably cooperate
with Insmed regarding co-promotion activities so that Insmed can meet its
regulatory obligations.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

EXHIBIT F

Joint Press Release



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

Tercica Logo     INSM Logo

Investor & Media Contacts for Tercica and Insmed:

Litigation Settlement Reached between Tercica, Genentech and Insmed

Companies Partner through License and Development Agreement

Brisbane, California and Richmond, Virginia. – March 6, 2007 – Tercica, Inc.,
(Nasdaq: TRCA) and Insmed Incorporated (Nasdaq: INSM) today announced that
Tercica, Insmed and Genentech, Inc. (NYSE: DNA) have entered a Settlement,
License and Development Agreement that resolves all outstanding litigation
between the companies, including the patent infringement suits brought by
Tercica and Genentech against Insmed in the United States (N.D. Cal.) and United
Kingdom, and the unfair business practices suit (E.D. Virginia). The key
elements of this settlement are:

 

  •  

Insmed will no longer provide IPLEX to patients with severe Primary IGF-1
Deficiency and other short stature indications and will withdraw its IPLEX
marketing authorization application for severe Primary IGF-1 Deficiency in the
European Union

 

  •  

Through licensing and development rights granted by Tercica and Genentech,
Insmed will have freedom to operate regarding the manufacture, development and
commercialization of IPLEX for certain non short stature indications including
severe insulin resistance, myotonic muscular dystrophy and HIV associated
adipose redistribution syndrome (HARS), subject to opt-in rights and royalty
provisions for Tercica and Genentech

 

  •  

Tercica and Genentech have waived the damages award by the jury in the U.S.
patent infringement litigation.

In a joint statement, Dr. John A. Scarlett, Tercica’s President and Chief
Executive Officer, and Dr. Geoffrey Allan, Insmed’s President, Chief Executive
Officer and Chairman of the Board of Directors stated, “We are very pleased with
our new licensing and development relationship. It allows Tercica to focus its
efforts in the short stature market and allows Insmed, in cooperation with
Tercica and Genentech, to focus its IPLEX development efforts in valuable
non-short stature indications.”



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

U.S./Canada IPLEX Sales for Tercica/Genentech Indications

As a consequence of the court’s finding that Tercica’s patents were infringed,
Insmed will no longer be able to provide IPLEX in the U.S. for severe Primary
IGF-1 Deficiency and the following indications: Primary IGF-1 Deficiency,
Noonan’s Syndrome, Laron Syndrome, Growth Hormone Deficiency, and all other
short stature indications; and Adult Growth Hormone Deficiency. These
indications are collectively referred to as “the TRCA/Genentech Indications.”
Insmed and Tercica will work closely together with pediatric endocrinologists to
identify therapeutic alternatives for children currently receiving IPLEX, and
where appropriate, to transition patients to Increlex.

IPLEX Worldwide License and Development Agreement

The parties will form a joint development (and subsequently, a joint
commercialization) committee to guide the development and commercialization of
IPLEX in non-Tercica/Genentech Indications. Tercica (along with Ipsen, for
Ipsen’s Increlex territory) and Genentech will have the right to opt into
Insmed’s development and commercialization of each non-Tercica/Genentech
Indication up to 90 days after Insmed provides “Phase III-enabling” clinical
data. Tercica will have the first right to opt into orphan indications, and
Genentech will have the first right to opt into non-orphan indications. If
Tercica does not opt into an orphan indication, Genentech will have the right to
opt-in. Similarly, if Genentech does not opt into a non-orphan indication,
Tercica will have the right to opt-in. In the case of an opt-in, Insmed will
retain development control prior to approval, and Tercica or Genentech would
gain commercial control after approval.

If the opt-in is exercised by Tercica, Insmed would be reimbursed 50% of its
incurred development costs for the indication and further development costs
would be shared 50:50. Upon subsequent commercialization, Insmed and Tercica
will split profits 50:50 after accounting for relevant expenses including
sales-based tiered royalties of 6%-15% to Genentech.



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

If the opt-in is exercised by Genentech, Insmed would be reimbursed 50% of its
incurred development costs for the indication. Subsequent development costs and
profits will be split 50:50, but no royalty will be owed to Tercica.

If neither Tercica nor Genentech opts in, Insmed will pay a 4% royalty on all
commercial sales of the approved drug to Genentech.

Worldwide pre-Approval IPLEX Sales

Outside the U.S. and Canada, Insmed will be permitted to continue to provide
IPLEX to physicians through its Expanded Access Program for non
Tercica/Genentech indications (excluding severe insulin resistance) and ALS in
Italy. Any cost reimbursement obtained from this program would be subject to a
tiered royalty of 4% to 15% shared between Tercica, Genentech and Ipsen.

The Settlement, License and Development Agreement is in effect until the later
of 2018 or the expiration of any subsequent Tercica/Genentech issued patents
that cover IPLEX or its indications.

About Tercica

Tercica is a biopharmaceutical company committed to improving endocrine health
by partnering with the endocrine community to develop and commercialize new
therapeutics for short stature and other metabolic disorders. For further
information on Tercica, please visit www.tercica.com.

Tercica Safe Harbor Statement

Except for the historical statements contained herein, this press release
contains forward-looking statements concerning prospects and results, including
statements concerning a worldwide partnership with opt-in rights for Tercica on
non-Tercica/Genentech Indications and settlement of all outstanding litigation
between Tercica, Genentech and Insmed. Because Tercica’s forward-looking
statements are subject to risks and uncertainties, there are important factors
that could cause actual results to differ materially from those in the



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE EXCHANGE ACT; [***] DENOTES OMISSIONS.

 

forward-looking statements. These factors include, without limitation, the risk
that none of the non-Tercica/Genentech Indications demonstrate clinically
meaningful efficacy and safety, and the risks and uncertainties disclosed from
time to time in reports filed by Tercica with the SEC, including most recently
Tercica’s Form 10-Q for the quarter ended September 30, 2006 filed with the SEC
on November 3, 2006